Exhibit 10.17
SECOND AMENDED AND RESTATED
SECURITY AGREEMENT
     THIS SECOND AMENDED AND RESTATED SECURITY AGREEMENT (this “Security
Agreement”) is made and entered into as of July 8, 2011 by and among SONIC
AUTOMOTIVE, INC., a Delaware corporation (the “Company” and a “Grantor”), EACH
OF THE UNDERSIGNED SUBSIDIARIES OF THE COMPANY IDENTIFIED ON THE SIGNATURE PAGES
HERETO AS A “REVOLVING SUBSIDIARY GRANTOR” AND EACH OTHER PERSON WHO SHALL
BECOME A PARTY HERETO BY EXECUTION OF A REVOLVING JOINDER AGREEMENT WHICH
IDENTIFIES SUCH PERSON AS A “REVOLVING SUBSIDIARY GRANTOR” (each a “Revolving
Subsidiary Guarantor” and a “Revolving Subsidiary Grantor”, and collectively
with the Company, the “Revolving Grantors” and each a “Revolving Grantor”), EACH
OF THE UNDERSIGNED SUBSIDIARIES OF THE COMPANY IDENTIFIED ON THE SIGNATURE PAGES
HERETO AS A “FLOORPLAN SUBSIDIARY GRANTOR” AND EACH OTHER PERSON WHO SHALL
BECOME A PARTY HERETO BY EXECUTION OF A FLOORPLAN JOINDER AGREEMENT WHICH
IDENTIFIES SUCH PERSON AS A “FLOORPLAN SUBSIDIARY GRANTOR” (each a “Floorplan
Subsidiary Guarantor” and a “Floorplan Subsidiary Grantor” and collectively with
the Revolving Grantors, the “Grantors”), BANK OF AMERICA, N.A., a national
banking association, as Administrative Agent (in such capacity, the “Revolving
Administrative Agent”) for each of the lenders (the “Revolving Lenders”) now or
hereafter party to the Revolving Credit Agreement defined below (the Revolving
Lenders, the Revolving Administrative Agent, and certain other Persons parties
to Related Swap Contracts and Secured Cash Management Arrangements as more
particularly described in Section 21 hereof, being referred to collectively as
the “Revolving Secured Parties”), and the REVOLVING ADMINISTRATIVE AGENT in its
capacity as the collateral agent for each of the lenders (the “Floorplan
Lenders”) now or hereafter party to the Floorplan Credit Agreement defined
below. (The Floorplan Lenders and the Floorplan Administrative Agent, defined
below, are referred to collectively as the “Floorplan Secured Parties.” The
Floorplan Secured Parties and Revolving Secured Parties are referred to
collectively as the “Secured Parties.”) All capitalized terms used but not
otherwise defined herein or pursuant to Section 1 hereof shall have the
respective meanings assigned thereto in the Revolving Credit Agreement.
W I T N E S S E T H:
     WHEREAS, the Company, the lenders party thereto (the “Existing Revolving
Lenders”) and the Revolving Administrative Agent entered into that certain
Amended and Restated Credit Agreement dated January 15, 2010, as amended prior
to (but excluding) the date hereof (the “Existing Revolving Credit Agreement”),
pursuant to which certain of the Existing Revolving Lenders agreed to make
available to the Company a revolving credit facility, including a letter of
credit subfacility and a swingline subfacility; and
     WHEREAS, the Company, certain Subsidiaries of the Company party thereto
(each an “Existing New Vehicle Borrower”), the lenders party thereto (the
“Existing Floorplan Lenders”) and Bank of America, N.A., as administrative agent
(in such capacity, the “Floorplan Administrative Agent”) for the Existing
Floorplan Lenders, entered into that certain Syndicated

 



--------------------------------------------------------------------------------



 



New and Used Vehicle Floorplan Credit Agreement dated January 15, 2010, as
amended prior to (but excluding) the date hereof, the “Existing Floorplan Credit
Agreement” and together with the Existing Revolving Credit Agreement, the
“Existing Credit Agreements”), pursuant to which certain of the Existing
Floorplan Lenders agreed to make available (a) to the Existing New Vehicle
Borrowers a revolving new vehicle floorplan facility, including a new vehicle
swingline subfacility and (b) to the Company a revolving used vehicle floorplan
facility, including a used vehicle swingline subfacility; and
     WHEREAS, the Company and certain Subsidiaries of the Company (the “Existing
Grantors”) entered into an Amended and Restated Security Agreement dated as of
January 15, 2010 (as amended prior to (but excluding) the date hereof, the
“Existing Security Agreement”), pursuant to which the Existing Grantors have
secured their obligations arising under the Existing Credit Agreements; and
     WHEREAS, the Company has requested that the Existing Revolving Credit
Agreement be amended and restated in order to, among other things, (a) extend
the maturity date of the revolving credit facility provided therein,
(b) increase the maximum aggregate amount of the revolving credit facility
provided therein to $175,000,000 and (c) make certain other amendments to the
Existing Revolving Credit Agreement on the terms and conditions set forth in
that certain Second Amended and Restated Credit Agreement dated as of the date
hereof (as amended, supplemented or otherwise modified from time to time, the
“Revolving Credit Agreement”) among the Company, the Revolving Administrative
Agent and the Revolving Lenders; and
     WHEREAS, the Revolving Administrative Agent and the Revolving Lenders have
agreed to enter into the Revolving Credit Agreement, subject to, among other
things, a condition that the parties amend and restate the Existing Security
Agreement as provided herein; and
     WHEREAS, as collateral security for payment and performance of the
Revolving Obligations, the Company and each Revolving Subsidiary Guarantor is
willing to grant to the Revolving Administrative Agent for the benefit of the
Revolving Secured Parties a security interest in certain of its personal
property and assets pursuant to the terms of this Security Agreement; and
     WHEREAS, the Company and each Revolving Subsidiary Grantor will materially
benefit from the Revolving Loans to be made, and the Letters of Credit to be
issued, under the Revolving Credit Agreement; and
     WHEREAS, each Revolving Subsidiary Guarantor is a party (as signatory or by
joinder) to the Revolving Subsidiary Guaranty pursuant to which such Revolving
Subsidiary Guarantor guarantees the Revolving Obligations of the other Revolving
Loan Parties; and
     WHEREAS, the Revolving Secured Parties are unwilling to enter into the
Revolving Loan Documents unless the Company and the Revolving Subsidiary
Guarantors enter into this Security Agreement; and

2



--------------------------------------------------------------------------------



 



WHEREAS, the Company and the Existing New Vehicle Borrowers have requested that
the Existing Floorplan Credit Agreement be amended and restated in order to,
among other things, (a) extend the maturity date of the floorplan credit
facility provided therein, (b) increase the maximum aggregate amount of the
revolving new vehicle floorplan facility and the revolving used vehicle
floorplan facility provided therein to $580,000,000 and (c) make certain other
amendments to the Existing Floorplan Credit Agreement on the terms and
conditions set forth in that certain Amended and Restated Syndicated New and
Used Vehicle Floorplan Credit Agreement dated as of the date hereof (as amended,
supplemented or otherwise modified from time to time, the “Floorplan Credit
Agreement”) among the Company, certain Subsidiaries of the Company (each a “New
Vehicle Borrower” and together with the Company, the “Floorplan Borrowers” and
each individually a “Floorplan Borrower”), the Floorplan Lenders and the
Floorplan Administrative Agent; and
     WHEREAS, the Floorplan Administrative Agent and the Floorplan Lenders have
agreed to enter into the Floorplan Credit Agreement, subject to, among other
things, a condition that the parties amend and restate the Existing Security
Agreement as provided herein; and
     WHEREAS, as collateral security for payment and performance of the
Floorplan Obligations, each Floorplan Borrower and each other Floorplan
Subsidiary Guarantor is willing to grant to the Revolving Administrative Agent
(as collateral agent for the benefit of the Floorplan Secured Parties) a
security interest in certain of its personal property and assets pursuant to the
terms of this Security Agreement; and
     WHEREAS, each Floorplan Borrower and each other Floorplan Subsidiary
Grantor will materially benefit from the Floorplan Loans to be made under the
Floorplan Credit Agreement; and
     WHEREAS, each New Vehicle Borrower and each other Floorplan Subsidiary
Guarantor is a party (as signatory or by joinder) to the Floorplan Subsidiary
Guaranty pursuant to which such New Vehicle Borrower or such Floorplan
Subsidiary Guarantor guarantees the Floorplan Obligations of the other Floorplan
Loan Parties; and
     WHEREAS, the Floorplan Secured Parties are unwilling to enter into the
Floorplan Loan Documents unless each Floorplan Borrower and each other Floorplan
Subsidiary Guarantor enters into this Security Agreement;
     NOW, THEREFORE, in order to:
     (i) induce the Revolving Lenders to amend and restate the Existing
Revolving Credit Agreement;
     (ii) induce the Revolving Secured Parties to make available to the Company,
or maintain, the credit facilities provided for in the Revolving Credit
Agreement;

3



--------------------------------------------------------------------------------



 



     (iii) induce the Floorplan Lenders to amend and restate the Existing
Floorplan Credit Agreement; and
     (iv) induce the Floorplan Secured Parties to make available to the New
Vehicle Borrowers, or maintain the credit facilities provided for in the
Floorplan Credit Agreement;
     the parties hereto agree as follows:
     1. Certain Definitions. Terms used in this Security Agreement, not
otherwise expressly defined herein or in the Revolving Credit Agreement, and for
which meanings are provided in the Uniform Commercial Code of the State of North
Carolina (the “UCC”), shall have such meanings. In addition, for purposes of
this Security Agreement, the following terms have the following definitions:
     “Collateral” has the meaning specified in Section 2(c).
     “Credit Agreements” means collectively the Floorplan Credit Agreement and
the Revolving Credit Agreement.
     “Default” means a Revolving Default or a Floorplan Default.
     “Event of Default” means a Revolving Event of Default or a Floorplan Event
of Default.
     “Facilities Termination Date” means the later of the Facility Termination
Date (as defined in the Revolving Credit Agreement) and the Facility Termination
Date (as defined in the Floorplan Credit Agreement).
     “Floorplan Administrative Agent” has the meaning specified in the Recitals
hereto.
     “Floorplan Collateral” has the meaning specified in Section 2(c).
     “Floorplan Credit Agreement” has the meaning specified in the Recitals
hereto.
     “Floorplan Default” has the meaning specified for the term “Default” in the
Floorplan Credit Agreement.
     “Floorplan Event of Default” has the meaning specified for the term “Event
of Default” in the Floorplan Credit Agreement.
     “Floorplan Joinder Agreement” has the meaning specified for the term
“Joinder Agreement” in the Floorplan Credit Agreement.
     “Floorplan Lenders” has the meaning set forth in the preamble hereto.
     “Floorplan Loan” has the meaning specified for the term “Loan” in the
Floorplan Credit Agreement.

4



--------------------------------------------------------------------------------



 



     “Floorplan Loan Documents” has the meaning specified for the term “Loan
Documents” in the Floorplan Credit Agreement.
     “Floorplan Loan Parties” has the meaning specified for the term “Loan
Parties” in the Floorplan Credit Agreement.
     “Floorplan Obligations” has the meaning specified for the term
“Obligations” in the Floorplan Credit Agreement.
     “Floorplan Secured Obligations” has the meaning specified in Section 2(b).
     “Floorplan Secured Parties” has the meaning specified in the preamble
hereto.
     “Floorplan Security Instruments” has the meaning specified for the term
“Security Instruments” in the Floorplan Credit Agreement.
     “Floorplan Subsidiary Grantors” has the meaning specified in the preamble
hereto.
     “Floorplan Subsidiary Guarantors” has the meaning specified in the preamble
hereto.
     “Floorplan Subsidiary Guaranty” has the meaning specified for the term
“Subsidiary Guaranty” in the Floorplan Credit Agreement.
     “Joinder Agreements” means collectively the Revolving Joinder Agreements
and the Floorplan Joinder Agreements.
     “Lenders” means collectively the Revolving Lenders and the Floorplan
Lenders.
     “Loan Parties” means collectively the Revolving Loan Parties and the
Floorplan Loan Parties.
     “Qualifying Control Agreement” shall have the meaning set forth on
Schedule 1 hereto.
     “Revolving Administrative Agent” has the meaning specified in the preamble
hereto.
     “Revolving Collateral” has the meaning specified in Section 2(c).
     “Revolving Credit Agreement” has the meaning specified in the Recitals
hereto.
     “Revolving Default” has the meaning specified for the term “Default” in the
Revolving Credit Agreement.
     “Revolving Event of Default” has the meaning specified for the term “Event
of Default” in the Revolving Credit Agreement.

5



--------------------------------------------------------------------------------



 



     “Revolving Joinder Agreement” has the meaning specified for the term
“Joinder Agreement” in the Revolving Credit Agreement.
     “Revolving Lenders” has the meaning set forth in the preamble hereto.
     “Revolving Loan” has the meaning specified for the term “Loan” in the
Revolving Credit Agreement.
     “Revolving Loan Documents” has the meaning specified for the term “Loan
Documents” in the Revolving Credit Agreement.
     “Revolving Loan Parties” has the meaning specified for the term “Loan
Parties” in the Revolving Credit Agreement.
     “Revolving Obligations” has the meaning specified for the term
“Obligations” in the Revolving Credit Agreement.
     “Revolving Secured Obligations” has the meaning specified in Section 2(a).
     “Revolving Secured Parties” has the meaning specified in the preamble
hereto.
     “Revolving Security Instruments” has the meaning specified for the term
“Security Instruments” in the Revolving Credit Agreement.
     “Revolving Subsidiary Grantors” has the meaning specified in the preamble
hereto.
     “Revolving Subsidiary Guarantors” has the meaning specified in the preamble
hereto.
     “Revolving Subsidiary Guaranty” has the meaning specified for the term
“Subsidiary Guaranty” in the Revolving Credit Agreement.
     “Secured Obligations” means collectively the Floorplan Secured Obligations
and the Revolving Secured Obligations.
     “Secured Parties” has the meaning specified in the preamble hereto.
     “Security Instruments” means the Revolving Security Instruments and the
Floorplan Security Instruments.
     “SRE” means any Revolving Subsidiary Grantor whose sole business activity
is the ownership and leasing of real property and businesses substantially
related or incidental thereto (each an “SRE”).

6



--------------------------------------------------------------------------------



 



     2. Grant of Security Interest.
     (a) The Company hereby grants as collateral security for the payment,
performance and satisfaction of all of its Revolving Obligations and the
obligations and liabilities of any Revolving Loan Party now existing or
hereafter arising under Related Swap Contracts and Secured Cash Management
Arrangements, and each Revolving Subsidiary Grantor hereby grants as collateral
security for the payment, performance and satisfaction of all of its Guarantor’s
Obligations (as defined in the Revolving Subsidiary Guaranty) and the payment
and performance of its obligations and liabilities (whether now existing or
hereafter arising) hereunder or under any of the other Revolving Loan Documents
to which it is now or hereafter becomes a party (such obligations and
liabilities of the Company and the Revolving Subsidiary Grantors referred to
collectively as the “Revolving Secured Obligations”), to the Revolving
Administrative Agent for the benefit of the Revolving Secured Parties a
continuing security interest in and to, and collaterally assigns to the
Revolving Administrative Agent for the benefit of the Revolving Secured Parties,
all of the personal property and trade fixtures of such Grantor or in which such
Grantor has or may have or acquire an interest or the power to transfer rights
therein, whether now owned or existing or hereafter created, acquired or arising
and wheresoever located, including the Collateral (as defined below).
     (b) Each New Vehicle Borrower hereby grants as collateral security for the
payment, performance and satisfaction of all of its Floorplan Obligations, and
each other Floorplan Subsidiary Grantor hereby grants as collateral security for
the payment, performance and satisfaction of all of its Guarantor’s Obligations
(as defined in the Floorplan Subsidiary Guaranty) and the payment and
performance of its obligations and liabilities (whether now existing or
hereafter arising) hereunder or under any of the other Floorplan Loan Documents
to which it is now or hereafter becomes a party (such obligations and
liabilities of the New Vehicle Borrowers and the other Floorplan Subsidiary
Grantors referred to collectively as the “Floorplan Secured Obligations”), to
the Revolving Administrative Agent for the benefit of the Floorplan Secured
Parties a continuing first priority security interest in and to, and
collaterally assigns to the Revolving Administrative Agent for the benefit of
the Floorplan Secured Parties, all of the personal property and trade fixtures
of such Grantor or in which such Grantor has or may have or acquire an interest
or the power to transfer rights therein, whether now owned or existing or
hereafter created, acquired or arising and wheresoever located, including the
Collateral (as defined below).
     (c) All of the property and interests in property described in subsections
(i) through (xv) below are herein referred to as the “Collateral”:
     (i) All accounts, and including accounts receivable, contracts, bills,
acceptances, choses in action, and other forms of monetary obligations at any
time owing to such Grantor arising out of property sold, leased, licensed,
assigned or otherwise disposed of or for services rendered or to be rendered by
such Grantor, and all of such Grantor’s rights with respect to any property
represented thereby, whether or not delivered, property returned by customers
and all rights as an

7



--------------------------------------------------------------------------------



 



unpaid vendor or lienor, including rights of stoppage in transit and of
recovering possession by proceedings including replevin and reclamation
(collectively referred to hereinafter as “Accounts”);
     (ii) All new and used vehicle inventory (including all inventory consisting
of new or used automobiles or trucks with a gross vehicle weight of less than
16,000 pounds) in which such Grantor now or at any time hereafter may have an
interest, whether or not the same is in transit or in the constructive, actual
or exclusive occupancy or possession of such Grantor or is held by such Grantor
or by others for such Grantor’s account (all of the foregoing, collectively
referred to hereinafter as “Vehicle Inventory”);
     (iii) All other inventory, including all goods manufactured or acquired for
sale or lease, and any piece goods, raw materials, work in process and finished
merchandise, component materials, and all supplies, goods, incidentals, office
supplies, packaging materials and any and all items used or consumed in the
operation of the business of such Grantor or which may contribute to the
finished product or to the sale, promotion and shipment thereof, in which such
Grantor now or at any time hereafter may have an interest, whether or not the
same is in transit or in the constructive, actual or exclusive occupancy or
possession of such Grantor or is held by such Grantor or by others for such
Grantor’s account, (together with the Vehicle Inventory, collectively referred
to hereinafter as “Inventory”);
     (iv) All goods, including all machinery, equipment, motor vehicles, parts,
supplies, apparatus, appliances, tools, patterns, molds, dies, blueprints,
fittings, furniture, furnishings, trade fixtures and articles of tangible
personal property of every description, and all computer programs embedded in
any of the foregoing and all supporting information relating to such computer
programs (collectively referred to hereinafter as “Equipment”);
     (v) Any right of such Grantor in (i) contracts in transit relating to any
Vehicle Inventory (including any Vehicle Inventory that has been sold, leased or
otherwise disposed of by such Grantor), (ii) any written or oral agreement of
any finance company or other Person to provide financing for, or to pay all or
any portion of the purchase price of any Vehicle Inventory (including any
Vehicle Inventory that has been sold, leased or otherwise disposed of by such
Grantor) or (iii) any amount to be received under such contracts or agreements
(collectively referred to hereinafter as “Contracts In Transit”);
     (vi) All other general intangibles, including all rights now or hereafter
accruing to such Grantor under contracts, leases, agreements or other
instruments, including all contracts or contract rights to perform or receive
services, to purchase or sell goods (including the Vehicle Inventory) or to hold
or use land or facilities, and to enforce all rights thereunder, all causes of
action, corporate or business records, inventions, patents and patent rights,
rights in mask works,

8



--------------------------------------------------------------------------------



 



designs, trade names and trademarks and all goodwill associated therewith, trade
secrets, trade processes, copyrights, licenses, permits, franchises, customer
lists, computer programs and software, all internet domain names and
registration rights thereto, all internet websites and the content thereof, all
payment intangibles, all claims under guaranties, tax refund claims, all rights
and claims against carriers and shippers, leases, all claims under insurance
policies, all interests in general and limited partnerships, limited liability
companies, and other Persons not constituting Investment Property (as defined
below), all rights to indemnification and all other intangible personal property
and intellectual property of every kind and nature, (together with the
Contracts-In-Transit, collectively referred to hereinafter as “General
Intangibles”);
     (vii) All deposit accounts, including demand, time, savings, passbook, or
other similar accounts maintained with any bank by or for the benefit of such
Grantor (collectively referred to hereinafter as “Deposit Accounts”);
     (viii) All chattel paper, including tangible chattel paper, electronic
chattel paper, or any hybrid thereof (collectively referred to hereinafter as
“Chattel Paper”);
     (ix) All investment property, including all securities, security
entitlements, securities accounts, commodity contracts and commodity accounts of
or maintained for the benefit of such Grantor, but excluding (A) Pledged
Interests subject to any Pledge Agreement, (B) the Equity Interests of Sonic FFC
1, Inc., Sonic FFC 2, Inc. or Sonic FFC 3, Inc., so long as such Person has no
operations other than serving as a special purpose entity for the repayment of
Indebtedness identified on Schedule 7.03 of the Revolving Credit Agreement as of
the Closing Date as “Falcon Indebtedness” with proceeds of rental payments
received by such Person in the amount of such payments, and (C) the other
property excluded by the last sentence of this Section 2 (collectively referred
to hereinafter as “Investment Property”);
     (x) All instruments, including all promissory notes (collectively referred
to hereinafter as “Instruments”);
     (xi) All documents, including manufacturer statements of origin,
certificates or origin, and certificates of title or ownership relating to any
Vehicle Inventory, warehouse receipts, bills of lading and other documents of
title (collectively referred to hereinafter as “Documents”);
     (xii) All rights to payment or performance under letters of credit
including rights to proceeds of letters of credit (“Letter-of-Credit Rights”),
and all guaranties, endorsements, Liens, other Guarantee obligations or
supporting obligations of any Person securing or supporting the payment,
performance, value or liquidation of any of the foregoing (collectively, with
Letter-of-Credit Rights, referred to hereinafter as “Supporting Obligations”);

9



--------------------------------------------------------------------------------



 



     (xiii) The commercial tort claims identified on Schedule 9(i) hereto, as
such Schedule may be supplemented from time to time in accordance with the terms
hereof (collectively referred to hereinafter as “Commercial Tort Claims”);
     (xiv) All books and records relating to any of the forgoing (including
customer data, credit files, ledgers, computer programs, printouts, and other
computer materials and records (and all media on which such data, files,
programs, materials and records are or may be stored)); and
     (xv) All proceeds, products and replacements of, accessions to, and
substitutions for, any of the foregoing, including without limitation, proceeds
of insurance policies insuring any of the foregoing.
All of the Collateral granted as collateral security for the Revolving Secured
Obligations is herein collectively referred to as the “Revolving Collateral”.
All of the Collateral granted as collateral security for the Floorplan Secured
Obligations is herein referred to as the “Floorplan Collateral”. Notwithstanding
the foregoing, the grant of a security interest and collateral assignment under
this Section 2 shall not extend to (A) any Franchise Agreement, Framework
Agreement or similar manufacturer agreement to the extent that any such
Franchise Agreement, Framework Agreement or similar manufacturer agreement is
not assignable or capable of being encumbered as a matter of law or by the terms
applicable thereto (unless any such restriction on assignment or encumbrance is
ineffective under the UCC or other applicable law), without the consent of the
applicable party thereto, (B) the “Restricted Equity Interests” as such term is
defined in that certain Second Amended and Restated Escrow and Security
Agreement dated as of even date among the Revolving Administrative Agent, the
Company and the other Revolving Grantors from time to time party thereto to the
extent that applicable law or terms of the applicable Franchise Agreement,
Framework Agreement or similar manufacturer agreement would prohibit the pledge
or encumbrance thereof (except, in the case of the Revolving Collateral, to the
extent that any such restriction on assignment or encumbrance would be
ineffective under the UCC or other applicable law), without the consent of the
applicable party thereto, or (C) the interests of any SRE in any Permitted Real
Estate Indebtedness Collateral.
     3. Perfection. As of the date of execution of this Security Agreement or a
Revolving Joinder Agreement or Floorplan Joinder Agreement by each Grantor, as
applicable (with respect to each Grantor, its “Applicable Date”), or prior
thereto, such Grantor shall have:
     (a) furnished the Revolving Administrative Agent with duly authorized
financing statements in form, number and substance suitable for filing,
sufficient under applicable law, and satisfactory to the Revolving
Administrative Agent in order that upon the filing of the same the Revolving
Administrative Agent, for the benefit of the Secured Parties, shall have a duly
perfected security interest in all Collateral in which a security interest can
be perfected by the filing of financing statements;
     (b) to the extent the Revolving Administrative Agent may request, made
commercially reasonable efforts to obtain and deliver to the Revolving
Administrative

10



--------------------------------------------------------------------------------



 



Agent with properly executed Qualifying Control Agreements, issuer
acknowledgments of the Revolving Administrative Agent’s interest in
Letter-of-Credit Rights, and, to the extent expressly required by either Credit
Agreement, evidence of the placement of a restrictive legend on tangible chattel
paper (and the tangible components of electronic Chattel Paper), and, to the
extent expressly required by either Credit Agreement, taken appropriate action
acceptable to the Revolving Administrative Agent sufficient to establish the
Revolving Administrative Agent’s control of electronic Chattel Paper (and the
electronic components of hybrid Chattel Paper), as appropriate, with respect to
Collateral in which either (i) a security interest can be perfected only by
control or such restrictive legending, or (ii) a security interest perfected by
control or accompanied by such restrictive legending shall have priority as
against a lien creditor, a purchaser of such Collateral from the applicable
Grantor, or a security interest perfected by Persons not having control or not
accompanied by such restrictive legending, in each case in form and substance
acceptable to the Revolving Administrative Agent and sufficient under applicable
law so that the Revolving Administrative Agent, for the benefit of the Secured
Parties, shall have a security interest in all such Collateral perfected by
control; and
     (c) to the extent the Revolving Administrative Agent may request, made
commercially reasonable efforts to deliver to the Revolving Administrative Agent
or, if the Revolving Administrative Agent shall specifically consent in each
instance, an agent or bailee of the Revolving Administrative Agent who has
acknowledged such status in a properly executed Qualifying Control Agreement
possession of all Collateral with respect to which either a security interest
can be perfected only by possession or a security interest perfected by
possession shall have priority as against Persons not having possession, and
including in the case of Instruments, Documents, and Investment Property in the
form of certificated securities, duly executed endorsements or stock powers in
blank, as the case may be, affixed thereto in form and substance acceptable to
the Revolving Administrative Agent and sufficient under applicable law so that
the Revolving Administrative Agent, for the benefit of the Secured Parties,
shall have a security interest in all such Collateral perfected by possession;
with the effect that the Liens conferred in favor of the Revolving
Administrative Agent shall be and remain duly perfected and of first priority,
subject only, to the extent applicable, to Liens allowed to exist under
Section 7.01 of both Credit Agreements (“Permitted Liens”) and allowed to have
priority under Section 7.01 of the applicable Credit Agreement or the Master
Intercreditor Agreement. All financing statements (including all amendments
thereto and continuations thereof), control agreements, certificates,
acknowledgments, stock powers and other documents, electronic identification,
restrictive legends, and instruments furnished in connection with the creation,
enforcement, protection, perfection or priority of the Revolving Administrative
Agent’s security interest in Collateral, including such items as are described
above in this Section 3, are sometimes referred to herein as “Perfection
Documents”. The delivery of possession of items of or evidencing Collateral,
causing other Persons to execute and deliver Perfection Documents as
appropriate, the filing or recordation of Perfection Documents, the
establishment of control over items of Collateral, and the taking of such other
actions as may be necessary or advisable in the determination of the Revolving
Administrative Agent to create, enforce, protect, perfect, or establish or
maintain the priority of, the security interest of the

11



--------------------------------------------------------------------------------



 



Revolving Administrative Agent for the benefit of the Secured Parties in the
Collateral is sometimes referred to herein as “Perfection Action”.
     4. Maintenance of Security Interest; Further Assurances.
     (a) Each Grantor will from time to time at its own expense, deliver
specific assignments of Collateral or such other Perfection Documents, and take
such other or additional Perfection Action, as may be required by the terms of
the Loan Documents or as the Revolving Administrative Agent may reasonably
request in connection with the administration or enforcement of this Security
Agreement or related to the Collateral or any part thereof in order to carry out
the terms of this Security Agreement, to perfect, protect, maintain the priority
of or enforce the Revolving Administrative Agent’s security interest in the
Collateral, subject only to Permitted Liens, or otherwise to better assure and
confirm unto the Revolving Administrative Agent its rights, powers and remedies
for the benefit of the Secured Parties hereunder. Without limiting the
foregoing, each Grantor hereby irrevocably authorizes the Revolving
Administrative Agent to file (with, or to the extent permitted by applicable
law, without the signature of the Grantor appearing thereon) financing
statements (including amendments thereto and initial financing statements in
lieu of continuation statements) or other Perfection Documents (including copies
thereof) showing such Grantor as “debtor” at such time or times and in all
filing offices as the Revolving Administrative Agent may from time to time
determine to be necessary or advisable to perfect or protect the rights of the
Revolving Administrative Agent and the Secured Parties hereunder, or otherwise
to give effect to the transactions herein contemplated, any of which Perfection
Documents may describe the Collateral as or including all assets of the Grantor.
Each Grantor hereby irrevocably ratifies and acknowledges the Revolving
Administrative Agent’s authority to have effected filings of Perfection
Documents made by the Revolving Administrative Agent prior to its Applicable
Date.
     (b) With respect to any and all Collateral, each Grantor agrees to do and
cause to be done all things necessary to perfect, maintain the priority of and
keep in full force the security interest granted in favor of the Revolving
Administrative Agent for the benefit of the Secured Parties, including, but not
limited to, the prompt payment upon demand therefor by the Revolving
Administrative Agent of all fees and expenses (including documentary stamp,
excise or intangibles taxes) incurred in connection with the preparation,
delivery, or filing of any Perfection Document or the taking of any Perfection
Action to perfect, protect or enforce a security interest in Collateral in favor
of the Revolving Administrative Agent for the benefit of the Secured Parties,
subject only to Permitted Liens. All amounts not so paid when due shall
constitute additional Secured Obligations and (in addition to other rights and
remedies resulting from such nonpayment) shall bear interest from the date of
demand until paid in full at the Default Rate.
     (c) Each Grantor agrees to maintain among its books and records appropriate
notations or evidence of, and to make or cause to be made appropriate disclosure
upon its

12



--------------------------------------------------------------------------------



 



financial statements of, the security interest granted hereunder to the
Revolving Administrative Agent for the benefit of the Secured Parties.
     (d) Each Grantor agrees that, in the event any proceeds (other than goods)
of Collateral shall be or become commingled with other property not constituting
Collateral, then such proceeds may, to the extent permitted by law, be
identified by application of the lowest intermediate balance rule to such
commingled property.
     5. Receipt of Payment.
     (a) In the event a Revolving Event of Default shall occur and be continuing
and a Revolving Grantor (or any of its Affiliates, subsidiaries, stockholders,
directors, officers, employees or agents) shall receive any proceeds of
Revolving Collateral, including without limitation monies, checks, notes, drafts
or any other items of payment, each Revolving Grantor shall hold all such items
of payment in trust for the Revolving Administrative Agent for the benefit of
the Revolving Secured Parties, and as the property of the Revolving
Administrative Agent for the benefit of the Revolving Secured Parties, separate
from the funds and other property of such Grantor, and no later than the first
Business Day following the receipt thereof, at the election of the Revolving
Administrative Agent, such Grantor shall cause such Revolving Collateral to be
forwarded to the Revolving Administrative Agent for its custody, possession and
disposition on behalf of the Revolving Secured Parties in accordance with the
terms hereof and of the other Revolving Loan Documents.
     (b) In the event a Floorplan Event of Default shall occur and be continuing
and a Floorplan Subsidiary Grantor (or any of its Affiliates, subsidiaries,
stockholders, directors, officers, employees or agents) shall receive any
proceeds of Floorplan Collateral, including without limitation monies, checks,
notes, drafts or any other items of payment, each Floorplan Subsidiary Grantor
shall hold all such items of payment in trust for the Revolving Administrative
Agent for the benefit of the Floorplan Secured Parties, and as the property of
the Revolving Administrative Agent for the benefit of the Floorplan Secured
Parties, separate from the funds and other property of such Grantor, and no
later than the first Business Day following the receipt thereof, at the election
of the Revolving Administrative Agent, such Grantor shall cause such Floorplan
Collateral to be forwarded to the Revolving Administrative Agent for its
custody, possession and disposition on behalf of the Floorplan Secured Parties
in accordance with the terms hereof and of the other Floorplan Loan Documents.
     6. Preservation and Protection of Collateral.
     (a) The Revolving Administrative Agent shall be under no duty or liability
with respect to the collection, protection or preservation of the Collateral, or
otherwise. Each Grantor shall be responsible for the safekeeping of its
Collateral, and in no event shall the Revolving Administrative Agent have any
responsibility for (i) any loss or damage thereto or destruction thereof
occurring or arising in any manner or fashion from any cause, (ii) any
diminution in the value thereof, or (iii) any act or default of any

13



--------------------------------------------------------------------------------



 



carrier, warehouseman, bailee or forwarding agency thereof or other Person in
any way dealing with or handling such Collateral.
     (b) Each Grantor shall keep and maintain its tangible personal property
Collateral in good operating condition and repair, ordinary wear and tear
excepted. No Grantor shall permit any such items having an aggregate value in
excess of $1,000,000 to become a fixture to real property (unless such Grantor
has granted the Revolving Administrative Agent for the benefit of the Revolving
Secured Parties a Lien on such real property having a priority acceptable to the
Revolving Administrative Agent or the Grantor has excluded such fixtures from
the Revolving Borrowing Base) or accessions to other personal property.
     (c) Each Grantor agrees (i) to pay prior to delinquency all taxes, charges
and assessments against the Collateral in which it has any interest, unless
being contested in good faith by appropriate proceedings diligently conducted
and against which adequate reserves have been established in accordance with
GAAP applied on a basis consistent with the application of GAAP in the Audited
Financial Statements and evidenced to the satisfaction of the Revolving
Administrative Agent and provided that all enforcement proceedings in the nature
of levy or foreclosure are effectively stayed, and (ii) to cause to be
terminated and released all Liens (other than Permitted Liens) on the
Collateral. Upon the failure of any Grantor to so pay or contest such taxes,
charges, or assessments, or cause such Liens to be terminated, the Revolving
Administrative Agent at its option may pay or contest any of them or amounts
relating thereto (the Revolving Administrative Agent having the sole right to
determine the legality or validity and the amount necessary to discharge such
taxes, charges, Liens or assessments) but shall not have any obligation to make
any such payment or contest. All sums so disbursed by the Revolving
Administrative Agent, including fees, charges and disbursements of counsel
(“Attorney Costs”), court costs, expenses and other charges related thereto,
shall be payable on demand by the applicable Grantor to the Revolving
Administrative Agent and shall be additional Secured Obligations secured by the
Collateral, and any amounts not so paid on demand (in addition to other rights
and remedies resulting from such nonpayment) shall bear interest from the date
of demand until paid in full at the Default Rate.
     7. Status of Grantors and Collateral Generally. Each Grantor represents and
warrants to, and covenants with, the Revolving Administrative Agent for the
benefit of the Secured Parties, with respect to itself and the Collateral as to
which it has or acquires any interest, that:
     (a) It is at its Applicable Date (or as to Collateral acquired after its
Applicable Date will be upon the acquisition of the same) and, except as
permitted by both Credit Agreements and subsection (b) of this Section 7, will
continue to be, the owner of the Collateral, free and clear of all Liens, other
than the security interest hereunder in favor of the Revolving Administrative
Agent for the benefit of the Secured Parties and Permitted Liens, and that it
will at its own cost and expense defend such Collateral and any products and
proceeds thereof against all claims and demands of all Persons (other than
holders of Permitted Liens) to the extent of their claims permitted under both
Credit

14



--------------------------------------------------------------------------------



 



Agreements at any time claiming the same or any interest therein adverse to the
Secured Parties. Upon the failure of any Grantor to so defend, the Revolving
Administrative Agent may do so at its option but shall not have any obligation
to do so. All sums so disbursed by the Revolving Administrative Agent, including
reasonable Attorney Costs, court costs, expenses and other charges related
thereto, shall be payable on demand by the applicable Grantor to the Revolving
Administrative Agent and shall be additional Secured Obligations secured by the
Collateral, and any amounts not so paid on demand (in addition to other rights
and remedies resulting from such nonpayment) shall bear interest from the date
of demand until paid in full at the Default Rate.
     (b) It shall not (i) sell, assign, transfer, lease, license or otherwise
dispose of any of, or grant any option with respect to, the Collateral, except
for Dispositions permitted under both Credit Agreements, (ii) create or suffer
to exist any Lien upon or with respect to any of the Collateral except for the
security interests created by this Security Agreement and Permitted Liens, or
(iii) take any other action in connection with any of the Collateral that would
materially impair the value of the interest or rights of such Grantor in the
Collateral taken as a whole or that would materially impair the interest or
rights of the Revolving Administrative Agent for the benefit of the Secured
Parties.
     (c) It has full power, legal right and lawful authority to enter into this
Security Agreement (and any Revolving Joinder Agreement or Floorplan Joinder
Agreement applicable to it) and to perform its terms, including the grant of the
security interests in the Collateral herein provided for.
     (d) No authorization, consent, approval or other action by, and no notice
to or filing with, any Governmental Authority or any other Person which has not
been given or obtained, as the case may be, is required either (i) for the grant
by such Grantor of the security interests granted hereby or for the execution,
delivery or performance of this Security Agreement (or any Revolving Joinder
Agreement or Floorplan Joinder Agreement) by such Grantor, or (ii) for the
perfection of or the exercise by the Revolving Administrative Agent, on behalf
of the Secured Parties, of its rights and remedies hereunder, except for action
required by the Uniform Commercial Code to perfect and exercise remedies with
respect to the security interest conferred hereunder.
     (e) No effective financing statement or other Perfection Document similar
in effect, nor any other Perfection Action, covering all or any part of the
Collateral purported to be granted or taken by or on behalf of such Grantor (or
by or on behalf of any other Person and which remains effective as against all
or any part of the Collateral) has been filed in any recording office, delivered
to another Person for filing (whether upon the occurrence of a contingency or
otherwise), or otherwise taken, as the case may be, except such as pertain to
Permitted Liens and such as may have been filed for the benefit of, delivered
to, or taken in favor of, the Revolving Administrative Agent for the benefit of
the Secured Parties in connection with the security interests conferred
hereunder.

15



--------------------------------------------------------------------------------



 



     (f) Schedule 7(f) attached hereto contains true and complete information as
to each of the following: (i) the exact legal name of each Grantor as it appears
in its Organization Documents as of its Applicable Date and at any time during
the five (5) year period ending as of its Applicable Date (the “Covered
Period”), (ii) the jurisdiction of formation and form of organization of each
Grantor, and the identification number of such Grantor in its jurisdiction of
formation (if any), (iii) each address of the chief executive office of each
Grantor as of its Applicable Date and at any time during the Covered Period,
(iv) all trade names or trade styles used by such Grantor as of its Applicable
Date and at any time during the Covered Period, (v) the address of each location
of such Grantor at which any tangible personal property Collateral (including
Account Records and Account Documents) is located at its Applicable Date or has
been located at any time during the Covered Period, (vi) with respect to each
location described in clause (v) that is not owned beneficially and of record by
such Grantor, the name and address of the owner thereof; and (vii) the name of
each Person other than such Grantor and the address of such Person at which any
tangible personal property Collateral of such Grantor is held under any
warehouse, consignment, bailment or other arrangement as of its Applicable Date.
No Grantor shall change its name, change its jurisdiction of formation (whether
by reincorporation, merger or otherwise), change the location of its chief
executive office, or utilize any additional location where tangible personal
property Collateral (including Account Records and Account Documents) may be
located, except in each case upon giving not less than thirty (30) days’ prior
written notice to the Revolving Administrative Agent and taking or causing to be
taken at such Grantor’s expense all such Perfection Action, including the
delivery of such Perfection Documents, as may be reasonably requested by the
Revolving Administrative Agent to perfect or protect, or maintain the perfection
and priority of, the Lien of the Revolving Administrative Agent for the benefit
of the Secured Parties in Collateral contemplated hereunder.
     (g) No Grantor shall engage in any consignment transaction in respect of
any of the Collateral, whether as consignee or consignor.
     (h) No Grantor shall cause, suffer or permit any of the tangible personal
property Collateral (i) to be evidenced by any document of title (except for
shipping documents as necessary or customary to effect the receipt of such
Collateral or the delivery of such Collateral to such Grantor or to customers,
in each case in the ordinary course of business, and motor vehicle certificates
of title) or (ii) to be in the possession, custody or control of any
warehouseman or other bailee (except pursuant to Section 6.13 of both Credit
Agreements) unless (x) such location and Person are set forth on Schedule 7(f)
or the Revolving Administrative Agent shall have received not less than thirty
(30) days’ prior written notice of each such transaction, (y) the Revolving
Administrative Agent shall have received, upon its request, a duly executed
Qualifying Control Agreement from such warehouseman or bailee, and (z) the
Grantor shall have caused at its expense to be prepared and executed such
additional Perfection Documents and to be taken such other Perfection Action as
the Revolving Administrative Agent may deem necessary or advisable to carry out
the transactions contemplated by this Security Agreement.

16



--------------------------------------------------------------------------------



 



     (i) No tangible personal property Collateral is or shall be located at any
location that is leased by such Grantor from any other Person, unless (x) such
location and lessor is set forth on Schedule 6.13 of both Credit Agreements (as
such Schedule may be revised from time to time in accordance with the applicable
Credit Agreement), (y) at the request of the Revolving Administrative Agent,
such Grantor uses commercially reasonable efforts (and provides evidence of such
efforts) to cause such lessor within 90 days of the Applicable Date to
acknowledge the Lien in favor of the Revolving Administrative Agent for the
benefit of the Secured Parties conferred hereunder and waives its statutory and
consensual liens and rights with respect to such Collateral in form and
substance acceptable to the Revolving Administrative Agent and delivered in
writing to the Revolving Administrative Agent prior to any Collateral being
located at any such location, and (z) the Grantor shall have caused at its
expense to be prepared and executed such additional Perfection Documents and to
be taken such other Perfection Action as the Revolving Administrative Agent may
deem necessary or advisable to carry out the transactions contemplated by this
Security Agreement.
     8. Inspection. The Revolving Administrative Agent (by any of its officers,
employees and agents), on behalf of the Secured Parties, shall have the right
upon prior notice to an executive officer of any Grantor, and at any reasonable
times during such Grantor’s usual business hours, to inspect the Collateral
(including inspecting Vehicles and conducting random samples of the Net Book
Value of the Used Vehicles), all records related thereto (and to make extracts
or copies from such records), and the premises upon which any of the Collateral
is located, to discuss such Grantor’s affairs and finances with any Person
(other than Persons obligated on any Accounts (“Account Debtors”) except as
expressly otherwise permitted in the Loan Documents) and to verify with any
Person other than (except as expressly otherwise permitted in the Loan
Documents) Account Debtors the amount, quality, quantity, value and condition
of, or any other matter relating to, the Collateral and, if an Event of Default
has occurred and is continuing, to discuss such Grantor’s affairs and finances
with such Grantor’s Account Debtors and to verify the amount, quality, value and
condition of, or any other matter relating to, the Collateral with such Account
Debtors. Upon or after the occurrence and during the continuation of an Event of
Default, the Revolving Administrative Agent may at any time and from time to
time employ and maintain on such Grantor’s premises a custodian selected by the
Revolving Administrative Agent who shall have full authority to do all acts
necessary to protect the Revolving Administrative Agent’s (for the benefit of
the Secured Parties) interest. All expenses incurred by the Revolving
Administrative Agent, on behalf of the Secured Parties, by reason of the
employment of such custodian shall be paid by such Grantor on demand from time
to time and shall be added to the Secured Obligations secured by the Collateral,
and any amounts not so paid on demand (in addition to other rights and remedies
resulting from such nonpayment) shall bear interest from the date of demand
until paid in full at the Default Rate.
     9. Specific Collateral.
     (a) Accounts. With respect to its Accounts whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and

17



--------------------------------------------------------------------------------



 



covenants to the Revolving Administrative Agent for the benefit of the Secured
Parties that:
     (i) Such Grantor shall keep accurate and complete records of its Accounts
(“Account Records”) and from time to time, at the Revolving Administrative
Agent’s request, the Company shall provide the Revolving Administrative Agent
with a schedule of Accounts in excess of $1,000,000 in form and substance
acceptable to the Revolving Administrative Agent describing all Accounts created
or acquired by all Grantors (“Schedule of Accounts”); provided, however, that
the Company’s failure to execute and deliver any such Schedule of Accounts shall
not affect or limit the Revolving Administrative Agent’s security interest or
other rights in and to any Accounts for the benefit of the Secured Parties. If
requested by the Revolving Administrative Agent, each Grantor shall furnish the
Revolving Administrative Agent with copies of proof of delivery and other
documents relating to the Accounts so scheduled, including without limitation
repayment histories and present status reports (collectively, “Account
Documents”) and such other matter and information relating to the status of then
existing Accounts as the Revolving Administrative Agent shall request.
     (ii) All Account Records and Account Documents are and shall at all times
be located only at such Grantor’s current chief executive office as set forth on
Schedule 7(f) attached hereto, such other locations as are specifically
identified on Schedule 7(f) attached hereto as an “Account Documents location,”
or as to which the Grantor has complied with Section 7(f) hereof.
     (iii) The Accounts are genuine, are in all respects what they purport to
be, are not evidenced by an instrument or document or, if evidenced by an
instrument or document, are only evidenced by one original instrument or
document.
     (iv) The Accounts cover bona fide sales and deliveries of Inventory or
sales, leases, licenses or other dispositions of property usually dealt in by
such Grantor, or the rendition by such Grantor of services, to an Account Debtor
in the ordinary course of business.
     (v) The amounts of the face value of any Account shown or reflected on any
Schedule of Accounts, invoice statement, or certificate delivered to the
Revolving Administrative Agent, are actually owing to the applicable Grantor and
are not contingent for any reason; and there are no setoffs, discounts,
allowances, claims, counterclaims or disputes of any kind or description in an
amount greater than $1,000,000 in the aggregate for all the Grantors, or greater
than $250,000 per Account, existing or asserted with respect thereto and such
Grantor has not made any agreement with any Account Debtor thereunder for any
deduction therefrom, except as may be stated in the Schedule of Accounts and
reflected in the calculation of the face value of each respective invoice
related thereto.

18



--------------------------------------------------------------------------------



 



     (vi) Except for conditions generally applicable to such Grantor’s industry
and markets, there are no facts, events, or occurrences known to such Grantor
pertaining particularly to any Accounts which are reasonably expected to
materially impair in any way the validity, collectibility or enforcement of
Accounts that would reasonably be likely, in the aggregate, to be of material
economic value, or in the aggregate materially reduce the amount payable
thereunder from the amount of the invoice face value shown on any Schedule of
Accounts, or on any certificate, contract, invoice or statement delivered to the
Revolving Administrative Agent with respect thereto.
     (vii) The property or services giving rise thereto are not, and were not at
the time of the sale or performance thereof, subject to any Lien, claim,
encumbrance or security interest, except those of the Revolving Administrative
Agent for the benefit of Secured Parties and Permitted Liens.
     (viii) In the event any amounts due and owing in excess of $1,000,000 in
the aggregate, are in dispute between any Account Debtor and a Grantor (which
shall include without limitation any dispute in which an offset claim or
counterclaim may result), such Grantor shall provide the Revolving
Administrative Agent with written notice thereof as soon as practicable,
explaining in detail the reason for the dispute, all claims related thereto and
the amount in controversy.
     (b) Inventory. With respect to its Inventory whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Revolving Administrative Agent for the benefit of
the Secured Parties that:
     (i) Such Grantor shall (A) keep accurate and complete records itemizing and
describing (1) with respect to its Vehicle Inventory, each new and used vehicle,
including the year, make, model, cost, price, location and Vehicle
Identification Number, (2) with respect to all Inventory, the kind, type,
location and quantity of such Inventory, its cost therefor and the selling price
of Inventory held for sale, and the daily withdrawals therefrom and additions
thereto, and (B) furnish to the Revolving Administrative Agent from time to
time, at the Revolving Administrative Agent’s request, a current schedule of
Inventory (including Vehicle Inventory) based upon its most recent physical
inventory and its daily inventory records. Each Grantor shall conduct a physical
inventory no less frequently than annually, and shall furnish to the Revolving
Administrative Agent such other documents and reports thereof as the Revolving
Administrative Agent shall reasonably request with respect to the Inventory.
     (ii) All Inventory (other than Vehicle Inventory) is and shall at all times
be located only at such Grantor’s locations as set forth on Schedule 7(f)
attached hereto, or at such other locations as to which such Grantor has
complied

19



--------------------------------------------------------------------------------



 



with Section 7(f) hereof. No Grantor shall, other than in the ordinary course of
business in connection with its sale, lease, license or other permitted
Disposition, remove any Inventory from such locations.
     (iii) All Vehicle Inventory is and shall (except as set forth in Section
6.13 of both Credit Agreements) at all times be located only at such Grantor’s
locations as set forth on Schedule 6.13 of both Credit Agreements (as such
Schedule may be revised from time to time in accordance with the terms of the
applicable Credit Agreement). No Grantor shall, other than in the ordinary
course of business in connection with its sale, lease, license or other
permitted Disposition, or as set forth in Section 6.13 of both Credit
Agreements, remove any Vehicle Inventory from such locations.
     (iv) If any Account Debtor returns any Inventory to a Grantor after
shipment thereof, and such return generates a credit in excess of $1,000,000 in
the aggregate on any Accounts of such Account Debtor, such Grantor shall notify
the Revolving Administrative Agent in writing of the same as soon as
practicable.
     (c) Equipment. With respect to its Equipment whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Revolving Administrative Agent for the benefit of
the Secured Parties that:
     (i) Such Grantor, as soon as practicable following a request therefor by
the Revolving Administrative Agent during the continuance of an Event of
Default, shall deliver to the Revolving Administrative Agent any and all
evidence of ownership of any of the Equipment (including without limitation
certificates of title and applications for title).
     (ii) Such Grantor shall maintain accurate, itemized records describing the
kind, type, quality, quantity and value of its Equipment and shall furnish the
Revolving Administrative Agent upon request during the continuance of an Event
of Default with a current schedule containing the foregoing information, but,
other than during the continuance of an Event of Default, not more often than
once per fiscal quarter.
     (iii) All Equipment is and shall at all times be located only at such
Grantor’s locations as set forth on Schedule 7(f) attached hereto or at such
other locations as to which such Grantor has complied with Section 7(f) hereof.
No Grantor shall, other than as expressly permitted under the Credit Agreements,
sell, lease, transfer, dispose of or, other than for repairs in the ordinary
course of such Grantor’s business, remove any Equipment from such locations.
     (d) Supporting Obligations. With respect to its Supporting Obligations
whether now existing or hereafter created or acquired and wheresoever located,
each

20



--------------------------------------------------------------------------------



 



Grantor represents, warrants and covenants to the Revolving Administrative Agent
for the benefit of the Secured Parties that:
     (i) Such Grantor shall (i) furnish to the Revolving Administrative Agent
from time to time at the Revolving Administrative Agent’s request, a current
list identifying in reasonable detail each Supporting Obligation relating to any
Collateral from a single obligor in excess of $1,000,000, and (ii) upon the
request of the Revolving Administrative Agent from time to time following the
occurrence and during the continuance of any Default or Event of Default,
deliver to the Revolving Administrative Agent the originals of all documents
evidencing or constituting Supporting Obligations, together with such other
documentation (executed as appropriate by the Grantor) and information as may be
necessary to enable the Revolving Administrative Agent to realize upon the
Supporting Obligations in accordance with their respective terms or transfer the
Supporting Obligations as may be permitted under the Loan Documents or by
applicable law.
     (ii) With respect to each letter of credit giving rise to Letter-of-Credit
Rights that has an aggregate stated amount available to be drawn in excess of
$500,000, such Grantor shall, at the request of the Revolving Administrative
Agent cause the issuer thereof to execute and deliver to the Revolving
Administrative Agent a Qualifying Control Agreement.
     (iii) With respect to each transferable letter of credit giving rise to
Letter-of-Credit Rights that has an aggregate stated amount available to be
drawn in excess of $500,000, such Grantor shall, at the Revolving Administrative
Agent’s request upon and during the continuance of any Default or Event of
Default, deliver to the Revolving Administrative Agent a duly executed, undated
transfer form in blank sufficient in form and substance under the terms of the
related letter of credit to effect, upon completion and delivery to the letter
of credit issuer together with any required fee, the transfer of such letter of
credit to the transferee identified in such form. Each Grantor hereby expressly
authorizes the Revolving Administrative Agent following the occurrence and
during the continuance of any Event of Default to complete and tender each such
transfer form as transferor in its own name or in the name, place and stead of
the Grantor in order to effect any such transfer, either to the Revolving
Administrative Agent or to another transferee, as the case may be, in connection
with any sale or other disposition of Collateral or for any other purpose
permitted under the Loan Documents or by applicable law.
     (e) Investment Property. With respect to its Investment Property whether
now existing or hereafter created or acquired and wheresoever located, each
Grantor represents, warrants and covenants to the Revolving Administrative Agent
for the benefit of the Secured Parties that:
     (i) Schedule 9(e) attached hereto contains a true and complete description
of (x) the name and address of each securities intermediary with

21



--------------------------------------------------------------------------------



 



which such Grantor maintains a securities account in which Investment Property
is or may at any time be credited or maintained, and (y) all other Investment
Property of such Grantor other than interests in Subsidiaries in which such
Grantor has granted a Lien to the Revolving Administrative Agent for the benefit
of the Secured Parties pursuant to the Pledge Agreement; provided that, the
Equity Interests in Unrestricted Subsidiaries are not required to be disclosed
on Schedule 9(e).
     (ii) Except with the express prior written consent of the Revolving
Administrative Agent in each instance, all Investment Property other than
interests in Subsidiaries in which such Grantor has granted a Lien to the
Revolving Administrative Agent for the benefit of the Revolving Secured Parties
pursuant to the Pledge Agreement shall be maintained at all times in the form of
(a) certificated securities, which certificates shall have been delivered to the
Revolving Administrative Agent together with duly executed undated stock powers
endorsed in blank pertaining thereto (provided that, with respect to
Unrestricted Subsidiaries, such certificates and stock powers shall not be
required to be so delivered unless requested by the Revolving Administrative
Agent from time to time in its sole discretion) or (b) security entitlements
credited to one or more securities accounts as to each of which the Revolving
Administrative Agent has received (1) copies of the account agreement between
the applicable securities intermediary and the Grantor and the most recent
statement of account pertaining to such securities account (each certified to be
true and correct by an officer of the Grantor) and (2) upon the request of the
Revolving Administrative Agent, a Qualifying Control Agreement from the
applicable securities intermediary which remains in full force and effect and as
to which the Revolving Administrative Agent has not received any notice of
termination. Without limiting the generality of the foregoing, no Grantor shall
cause, suffer or permit any Investment Property to be credited to or maintained
in any securities account not listed on Schedule 9(e) attached hereto except in
each case upon giving not less than thirty (30) days’ prior written notice to
the Revolving Administrative Agent and taking or causing to be taken at such
Grantor’s expense all such Perfection Action, including the delivery of such
Perfection Documents, as may be reasonably requested by the Revolving
Administrative Agent to perfect or protect, or maintain the perfection and
priority of, the Lien of the Revolving Administrative Agent for the benefit of
the Secured Parties in Collateral contemplated hereunder.
     (iii) All dividends and other distributions with respect to any of the
Investment Property shall be subject to the security interest conferred
hereunder, provided, however, that cash dividends paid to a Grantor as record
owner of the Investment Property may be disbursed to and retained by such
Grantor so long as no Default or Event of Default shall have occurred and be
continuing, free from any Lien hereunder.
     (iv) So long as no Default or Event of Default shall have occurred and be
continuing, the registration of Investment Property in the name of a Grantor as

22



--------------------------------------------------------------------------------



 



record and beneficial owner shall not be changed and such Grantor shall be
entitled to exercise all voting and other rights and powers pertaining to
Investment Property for all purposes not inconsistent with the terms hereof or
of any Qualifying Control Agreement relating thereto.
     (v) Upon the occurrence and during the continuance of any Default or Event
of Default, at the option of the Revolving Administrative Agent, all rights of
the Grantors to exercise the voting or consensual rights and powers which it is
authorized to exercise pursuant to clause (iv) immediately above shall cease and
the Revolving Administrative Agent may thereupon (but shall not be obligated
to), at its request, cause such Collateral to be registered in the name of the
Revolving Administrative Agent or its nominee or agent for the benefit of the
Secured Parties and/or exercise such voting or consensual rights and powers as
appertain to ownership of such Collateral, and to that end each Grantor hereby
appoints the Revolving Administrative Agent as its proxy, with full power of
substitution, to vote and exercise all other rights as a shareholder with
respect to such Investment Property upon the occurrence and during the
continuance of any Default or Event of Default, which proxy is coupled with an
interest and is irrevocable until the Facilities Termination Date, and each
Grantor hereby agrees to provide such further proxies as the Revolving
Administrative Agent may request; provided, however, that the Revolving
Administrative Agent in its discretion may from time to time refrain from
exercising, and shall not be obligated to exercise, any such voting or
consensual rights or such proxy.
     (vi) Upon the occurrence and during the continuance of any Default or Event
of Default, all rights of the Grantors to receive and retain cash dividends and
other distributions upon or in respect to Investment Property pursuant to clause
(iii) above shall cease and shall thereupon be vested in the Revolving
Administrative Agent for the benefit of the Secured Parties, and each Grantor
shall, or shall cause, all such cash dividends and other distributions with
respect to the Investment Property to be promptly delivered to the Revolving
Administrative Agent (together, if the Revolving Administrative Agent shall
request, with any documents related thereto) to be held, released or disposed of
by it hereunder or, at the option of the Revolving Administrative Agent, to be
applied to the Secured Obligations.
     (f) Deposit Accounts. With respect to its Deposit Accounts whether now
existing or hereafter created or acquired and wheresoever located, each Grantor
represents, warrants and covenants to the Revolving Administrative Agent for the
benefit of the Secured Parties that, in the discretion and upon the request of
the Revolving Administrative Agent, all Deposit Accounts in which collected
balances or deposits in excess of $500,000 are or are reasonably expected by the
Company at any time to be credited or maintained shall be maintained at all
times with depositary institutions as to which the Revolving Administrative
Agent for the benefit of the Revolving Secured Parties shall have received a
Qualifying Control Agreement. Without limiting the generality of the foregoing,
no Grantor shall cause, suffer or permit (x) any deposit in

23



--------------------------------------------------------------------------------



 



excess of $500,000 to be evidenced by a certificate of deposit unless such
certificate of deposit is a negotiable instrument and immediately upon receipt
thereof such certificate shall have been delivered to the Revolving
Administrative Agent, together with a duly executed undated assignment in blank
affixed thereto, or (y) any Deposit Account opened after the Closing Date in
which collected balances or deposits in excess of $500,000 are or are reasonably
expected by the Company at any time to be credited or maintained to be opened or
maintained, except in the case of each of clauses (x) and (y), (A) upon giving
not less than thirty (30) days’ prior written notice to the Revolving
Administrative Agent and (B) taking or causing to be taken at such Grantor’s
expense all such Perfection Action, including the delivery of such Perfection
Documents, as may be reasonably requested by the Revolving Administrative Agent
for the benefit of the Revolving Secured Parties to perfect or protect, or
maintain the perfection and priority of, the Lien of the Revolving
Administrative Agent for the benefit of the Revolving Secured Parties in
Collateral contemplated hereunder.
     (g) Chattel Paper. With respect to its Chattel Paper whether now existing
or hereafter created or acquired and wheresoever located, each Grantor
represents, warrants and covenants to the Revolving Administrative Agent for the
benefit of the Secured Parties that to the extent so expressly required by the
Credit Agreements:
     (i) Such Grantor shall at all times retain sole physical possession of the
originals of all Chattel Paper (other than electronic Chattel Paper and the
electronic components of hybrid Chattel Paper); provided, however, that (x) upon
the request of the Revolving Administrative Agent upon the occurrence and during
the continuance of any Default or Event of Default, such Grantor shall
immediately deliver physical possession of such Chattel Paper to the Revolving
Administrative Agent or its designee, and (y) in the event that there shall be
created more than one original counterpart of any physical document that alone
or in conjunction with any other physical or electronic document constitutes
Chattel Paper, then such counterparts shall be numbered consecutively starting
with “1” and such Grantor shall retain the counterpart numbered “1”.
     (ii) At the request of the Revolving Administrative Agent or upon the
occurrence and during the continuance of an Event of Default, such Grantor shall
promptly and conspicuously legend all counterparts of all tangible Chattel Paper
as follows: “A SECURITY INTEREST IN THIS CHATTEL PAPER HAS BEEN GRANTED TO BANK
OF AMERICA, N.A., FOR ITSELF AND AS REVOLVING ADMINISTRATIVE AGENT FOR CERTAIN
SECURED PARTIES PURSUANT TO A SECOND AMENDED AND RESTATED SECURITY AGREEMENT
DATED AS OF JULY [__], 2011, AS AMENDED FROM TIME TO TIME. NO SECURITY INTEREST
OR OTHER INTEREST IN FAVOR OF ANY OTHER PERSON MAY BE CREATED BY THE TRANSFER OF
PHYSICAL POSSESSION OF THIS CHATTEL PAPER OR OF ANY COUNTERPART HEREOF EXCEPT BY
OR WITH THE CONSENT OF THE AFORESAID REVOLVING ADMINISTRATIVE AGENT AS PROVIDED
IN SUCH SECURITY AGREEMENT.” Upon the occurrence or

24



--------------------------------------------------------------------------------



 



during the continuance of an Event of Default, such Grantor shall not create or
acquire any electronic Chattel Paper (including the electronic components of
hybrid Chattel Paper), unless, prior to such acquisition or creation, it shall
have taken such Perfection Action as the Revolving Administrative Agent may
require to perfect by control the security interest of the Revolving
Administrative Agent for the benefit of the Secured Parties in such Collateral.
     (iii) Other than in the ordinary course of business and in keeping with
reasonable and customary practice, no Grantor shall amend, modify, waive or
terminate any provision of, or fail to exercise promptly and diligently each
material right or remedy conferred under or in connection with, any Chattel
Paper, in any case in such a manner as could reasonably be expected to
materially adversely affect the value of affected Chattel Paper as collateral.
     (h) Instruments. With respect to its Instruments whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Revolving Administrative Agent for the benefit of
the Secured Parties that:
     (i) Such Grantor shall (A) maintain at all times, and, upon request of the
Revolving Administrative Agent, furnish to the Revolving Administrative Agent a
current list identifying in reasonable detail Instruments of which such Grantor
is the payee or holder and having a face amount payable in excess of $1,000,000
in the aggregate from any single Person, and (B) upon the request of the
Revolving Administrative Agent from time to time, deliver to the Revolving
Administrative Agent the originals of all such Instruments, together with duly
executed undated endorsements in blank affixed thereto and such other
documentation and information as may be necessary to enable the Revolving
Administrative Agent to realize upon the Instruments in accordance with their
respective terms or transfer the Instruments as may be permitted under the Loan
Documents or by applicable law.
     (ii) Other than in the ordinary course of business and in keeping with
reasonable and customary practice, no Grantor shall amend, modify, waive or
terminate any provision of, or fail to exercise promptly and diligently each
material right or remedy conferred under or in connection with, any Instrument,
in any case in such a manner as could reasonably be expected to materially
adversely affect the value of affected Instrument as collateral.
     (i) Commercial Tort Claims. With respect to its Commercial Tort Claims
whether now existing or hereafter created or acquired and wheresoever located,
each Grantor represents, warrants and covenants to the Revolving Administrative
Agent for the benefit of the Secured Parties that:
     (i) Schedule 9(i) attached hereto contains a true and complete list of all
Commercial Tort Claims in which any Grantor has an interest and which have

25



--------------------------------------------------------------------------------



 



been identified by a Grantor as of its Applicable Date, and as to which the
Grantor believes in good faith there exists the possibility of recovery
(including by way of settlement) of monetary relief in excess of $1,000,000
(“Grantor Claims”). Each Grantor shall furnish to the Revolving Administrative
Agent from time to time upon its request a certificate of an officer of such
Grantor referring to this Section 9(i) and (x) identifying all Grantor Claims
that are not then described on Schedule 9(i) attached hereto and stating that
each of such additional Grantor Claims shall be deemed added to such
Schedule 9(i) and shall constitute a Commercial Tort Claim, a Grantor Claim, and
additional Collateral hereunder, and (y) summarizing the status or disposition
of any Grantor Claims that have been settled, or have been made the subject of
any binding mediation, judicial or arbitral proceeding, or any judicial or
arbitral order on the merits, or that have been abandoned. With respect to each
such additional Grantor Claim, such Grantor Claim shall be and become part of
the Collateral hereunder from the date such claim is identified to the Revolving
Administrative Agent as provided above without further action, and (ii) the
Revolving Administrative Agent is hereby authorized at the expense of the
applicable Grantor to execute and file such additional financing statements or
amendments to previously filed financing statements, and take such other action
as it may deem necessary or advisable, to perfect the Lien on such additional
Grantor Claims conferred hereunder, and the Grantor shall, if required by
applicable law or otherwise at the request of the Revolving Administrative
Agent, execute and deliver such Perfection Documents and take such other
Perfection Action as the Revolving Administrative Agent may determine to be
necessary or advisable to perfect or protect the Lien of the Revolving
Administrative Agent for the benefit of the Secured Parties in such additional
Grantor Claims conferred hereunder.
     10. Casualty and Liability Insurance Required.
     (a) Each Grantor will keep the Collateral continuously insured against such
risks as are customarily insured against by businesses of like size and type
engaged in the same or similar operations including:
     (i) property insurance on the Inventory and the Equipment in an amount not
less than the full insurable value thereof, against loss or damage by theft,
fire, lightning, hail, wind, flooding and other hazards ordinarily included
under uniform broad form standard extended coverage policies, limited only as
may be provided in the standard broad form of extended coverage endorsement at
the time in use in the states in which the Collateral is located, in each case
as are customarily maintained by Persons engaged in the same or similar
business, owning similar properties in locations where such Grantor operates and
otherwise similarly situated to such Grantor;
     (ii) false pretense insurance in amounts as are customary for Persons
engaged in the same or similar business, owning similar properties in locations
where such Grantor operates and otherwise similarly situated to such Grantor;

26



--------------------------------------------------------------------------------



 



     (iii) garage liability and comprehensive general liability insurance
against claims for bodily injury, death or property damage occurring with or
about such Collateral (such coverage to include provisions waiving subrogation
against the Secured Parties), with the Revolving Administrative Agent and the
Lenders as additional insureds thereunder, in amounts as are customary for
Persons engaged in the same or similar business, owning similar properties in
locations where such Grantor operates and otherwise similarly situated to such
Grantor;
     (iv) liability insurance with respect to the operation of its facilities
under the workers’ compensation laws of the states in which such Collateral is
located as are customarily maintained by Persons engaged in the same or similar
business, owning similar properties in locations where such Grantor operates and
otherwise similarly situated to such Grantor, but in no event less than the
amount required by the states where such Collateral is located; and
     (v) business interruption insurance in amounts as are customarily
maintained by Persons engaged in the same or similar business, owning similar
properties in locations where such Grantor operates and otherwise similarly
situated to such Grantor.
     (b) Each insurance policy obtained in satisfaction of the requirements of
Section 10(a):
     (i) may be provided by blanket policies now or hereafter maintained by each
or any Grantor or by the Company;
     (ii) shall be issued by such insurer (or insurers) as shall be financially
responsible, of recognized standing and reasonably acceptable to the Revolving
Administrative Agent;
     (iii) shall be in such form and have such provisions (including without
limitation the loss payable clause, the waiver of subrogation clause, the
deductible amount, if any, and the standard mortgagee endorsement clause) as are
generally considered standard provisions for the type of insurance involved and
are reasonably acceptable in all respects to the Revolving Administrative Agent;
     (iv) shall prohibit cancellation or substantial modification, termination
or lapse in coverage by the insurer without at least thirty (30) days’ prior
written notice to the Revolving Administrative Agent, except for non-payment of
premium, as to which such policies shall provide for at least ten (10) days’
prior written notice to the Revolving Administrative Agent;
     (v) without limiting the generality of the foregoing, all insurance
policies where applicable under Section 10(a)(i) carried on the Collateral shall
name the Revolving Administrative Agent, for the benefit of the Secured Parties,

27



--------------------------------------------------------------------------------



 



as loss payee and the Revolving Administrative Agent and Lenders as parties
insured thereunder in respect of any claim for payment.
     (c) Prior to expiration of any such policy, such Grantor shall furnish the
Revolving Administrative Agent with evidence satisfactory to the Revolving
Administrative Agent that the policy or certificate has been renewed or replaced
or is no longer required by this Security Agreement.
     (d) Each Grantor hereby makes, constitutes and appoints the Revolving
Administrative Agent (and all officers, employees or agents designated by the
Revolving Administrative Agent), for the benefit of the Secured Parties, as such
Grantor’s true and lawful attorney (and agent-in-fact) for the purpose of
making, settling and adjusting claims under such policies of insurance,
endorsing the name of such Grantor on any check, draft, instrument or other item
or payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect to such policies of insurance, which
appointment is coupled with an interest and is irrevocable; provided, however,
that the powers pursuant to such appointment shall be exercisable only upon the
occurrence and during the continuation of an Event of Default.
     (e) In the event such Grantor shall fail to maintain, or fail to cause to
be maintained, the full insurance coverage required hereunder or shall fail to
keep any of its Collateral in good repair and good operating condition, the
Revolving Administrative Agent may (but shall be under no obligation to),
without waiving or releasing any Secured Obligation or Default or Event of
Default by such Grantor hereunder, contract for the required policies of
insurance and pay the premiums on the same or make any required repairs,
renewals and replacements; and all sums so disbursed by Revolving Administrative
Agent, including reasonable Attorneys’ Costs, court costs, expenses and other
charges related thereto, shall be payable on demand by such Grantor to the
Revolving Administrative Agent, shall be additional Secured Obligations secured
by the Collateral, and (in addition to other rights and remedies resulting from
such nonpayment) shall bear interest from the date of demand until paid in full
at the Default Rate.
     (f) Each Grantor agrees that to the extent that it shall fail to maintain,
or fail to cause to be maintained, the full insurance coverage required by
Section 10(a), it shall in the event of any loss or casualty pay promptly to the
Revolving Administrative Agent, for the benefit of the Secured Parties, to be
held in a separate account for application in accordance with the provisions of
Sections 10(h), such amount as would have been received as Net Proceeds (as
hereinafter defined) by the Revolving Administrative Agent, for the benefit of
the Secured Parties, under the provisions of Section 10(h) had such insurance
been carried to the extent required.
     (g) The Net Proceeds of the insurance carried pursuant to the provisions of
Sections 10(a)(ii) and 10(a)(iii) shall be applied by such Grantor toward
satisfaction of the claim or liability with respect to which such insurance
proceeds may be paid.

28



--------------------------------------------------------------------------------



 



     (h) The Net Proceeds of the insurance carried with respect to the
Collateral pursuant to the provisions of Section 10(a)(i) hereof shall be paid
to such Grantor and held by such Grantor in a separate account and applied, as
long as no Event of Default shall have occurred and be continuing, as follows:
after any loss under any such insurance and payment of the proceeds of such
insurance, each Grantor shall have a period of thirty (30) days after payment of
the insurance proceeds with respect to such loss to elect to either (x) repair
or replace, or such repair or replacement cannot reasonably be completed in such
thirty (30) day period, commence the repair or replacement and diligently
prosecute the same to completion, the Collateral so damaged, (y) deliver such
Net Proceeds to the Revolving Administrative Agent, for the benefit of the
Secured Parties, as additional Collateral or (z) apply such Net Proceeds to the
acquisition of tangible assets constituting Collateral used or useful in the
conduct of the business of such Grantor, subject to the provisions of this
Security Agreement. If such Grantor elects to repair or replace the Collateral
so damaged, such Grantor agrees the Collateral shall be repaired to a condition
substantially similar to or of better quality or higher value than its condition
prior to damage or replaced with Collateral in a condition substantially similar
to or of better quality or higher value than the condition of the Collateral so
replaced prior to damage. At all times during which an Event of Default shall
have occurred and be continuing, the Revolving Administrative Agent shall be
entitled to receive direct and immediate payment of the proceeds of such
insurance and such Grantor shall take all action as the Revolving Administrative
Agent may reasonably request to accomplish such payment. Notwithstanding the
foregoing, in the event such Grantor shall receive any such proceeds, such
Grantor shall immediately deliver such proceeds to such Revolving Administrative
Agent for the benefit of the Secured Parties as additional Collateral, and
pending such delivery shall hold such proceeds in trust for the benefit of the
Secured Parties and keep the same segregated from its other funds.
     (i) “Net Proceeds” when used with respect to any insurance proceeds shall
mean the gross proceeds from such proceeds, award or other amount, less all
taxes, fees and expenses (including Attorney Costs) incurred in the realization
thereof.
     (j) In case of any material damage to, destruction or loss of, or claim or
proceeding against, all or any material part of the Collateral pledged hereunder
by a Grantor, such Grantor shall give prompt notice thereof to the Revolving
Administrative Agent. Each such notice shall describe generally the nature and
extent of such damage, destruction, loss, claim or proceeding. Subject to
Section 10(d), each Grantor is hereby authorized and empowered to adjust or
compromise any loss under any such insurance other than losses relating to
claims made directly against any Secured Party as to which the insurance
described in Section 10(a)(ii) or (iii) is applicable.
     (k) The provisions contained in this Security Agreement pertaining to
insurance shall be cumulative with any additional provisions imposing additional
insurance requirements with respect to the Collateral or any other property on
which a Lien is conferred under any Security Instrument.

29



--------------------------------------------------------------------------------



 



     11. Rights and Remedies Upon Event of Default. Upon the occurrence and
during the continuance of a Revolving Event of Default or a Floorplan Event of
Default, as the case may be, the Revolving Administrative Agent shall have the
following rights and remedies on behalf of the Revolving Secured Parties or the
Floorplan Secured Parties, as applicable, in addition to any rights and remedies
set forth elsewhere in this Security Agreement or the other Loan Documents, all
of which may be exercised with or, if allowed by law, without notice to a
Grantor:
     (a) All of the rights and remedies of a secured party under the UCC or
under other applicable law, all of which rights and remedies shall be
cumulative, and none of which shall be exclusive, to the extent permitted by
law, in addition to any other rights and remedies contained in this Security
Agreement or any other Loan Document;
     (b) The right to foreclose the Liens and security interests created under
this Security Agreement by any available judicial procedure or without judicial
process;
     (c) The right to (i) enter upon the premises of a Grantor through self-help
and without judicial process, without first obtaining a final judgment or giving
such Grantor notice or opportunity for a hearing on the validity of the
Revolving Administrative Agent’s claim and without any obligation to pay rent to
such Grantor, or any other place or places where any Collateral is located and
kept, and remove the Collateral therefrom to the premises of the Revolving
Administrative Agent or any agent of the Revolving Administrative Agent, for
such time as the Revolving Administrative Agent may desire, in order effectively
to collect or liquidate the Collateral, (ii) require such Grantor or any bailee
or other agent of such Grantor to assemble the Collateral and make it available
to the Revolving Administrative Agent at a place to be designated by the
Revolving Administrative Agent that is reasonably convenient to both parties,
and (iii) notify any or all Persons party to a Qualifying Control Agreement or
who otherwise have possession of or control over any Collateral of the
occurrence of an Event of Default and other appropriate circumstances, and
exercise control over and take possession or custody of any or all Collateral in
the possession, custody or control of such other Persons;
     (d) The right to (i) exercise all of a Grantor’s rights and remedies with
respect to the collection of Accounts, Chattel Paper, Instruments, Supporting
Obligations and General Intangibles (collectively, “Payment Collateral”),
including the right to demand payment thereof and enforce payment, by legal
proceedings or otherwise; (ii) settle, adjust, compromise, extend or renew all
or any Payment Collateral or any legal proceedings pertaining thereto;
(iii) discharge and release all or any Payment Collateral; (iv) take control, in
any manner, of any item of payment or proceeds referred to in Section 5 above;
(v) prepare, file and sign a Grantor’s name on any Proof of Claim in bankruptcy,
notice of Lien, assignment or satisfaction of Lien or similar document in any
action or proceeding adverse to any obligor under any Payment Collateral or
otherwise in connection with any Payment Collateral; (vi) endorse the name of a
Grantor upon any chattel paper, document, instrument, invoice, freight bill,
bill of lading or similar document or agreement relating to any Collateral;
(vii) use the information recorded on or contained on a Grantor’s internet
website or otherwise in any data processing

30



--------------------------------------------------------------------------------



 



equipment and computer hardware and software relating to any Collateral to which
a Grantor has access; (viii) open such Grantor’s mail and collect any and all
amounts due to such Grantor from any Account Debtors or other obligor in respect
of Payment Collateral; (ix) take over such Grantor’s post office boxes or make
other arrangements as the Revolving Administrative Agent, on behalf of the
applicable Secured Parties, deems necessary to receive such Grantor’s mail,
including notifying the post office authorities to change the address for
delivery of such Grantor’s mail to such address as the Revolving Administrative
Agent, on behalf of the applicable Secured Parties, may designate; (x) notify
any or all Account Debtors or other obligor on any Payment Collateral that such
Payment Collateral has been assigned to the Revolving Administrative Agent for
the benefit of the Secured Parties and that Revolving Administrative Agent has a
security interest therein for the benefit of the Secured Parties (provided that
the Revolving Administrative Agent may at any time give such notice to an
Account Debtor that is a department, agency or authority of the United States
government); each Grantor hereby agrees that any such notice, in the Revolving
Administrative Agent’s sole discretion, may (but need not) be sent on such
Grantor’s stationery, in which event such Grantor shall co-sign such notice with
the Revolving Administrative Agent if requested to do so by the Revolving
Administrative Agent; and (xi) do all acts and things and execute all documents
necessary, in Revolving Administrative Agent’s sole discretion, to collect the
Payment Collateral; and
     (e) The right to sell all or any Collateral in its then existing condition,
or after any further manufacturing or processing thereof, at such time or times,
at public or private sale or sales, with such notice as may be required by law,
in lots or in bulk, for cash or on credit, with or without representations and
warranties, all as the Revolving Administrative Agent, in its sole discretion,
may deem advisable. The Revolving Administrative Agent shall have the right to
conduct such sales on a Grantor’s premises or elsewhere and shall have the right
to use a Grantor’s premises without charge for such sales for such time or times
as the Revolving Administrative Agent may see fit. The Revolving Administrative
Agent may, if it deems it reasonable, postpone or adjourn any sale of the
Collateral from time to time by an announcement at the time and place of such
postponed or adjourned sale, and such sale may, without further notice, be made
at the time and place to which it was so adjourned. Each Grantor agrees that the
Revolving Administrative Agent has no obligation to preserve rights to the
Collateral against prior parties or to marshal any Collateral for the benefit of
any Person. The Revolving Administrative Agent for the benefit of the Secured
Parties is hereby granted an irrevocable fully paid license or other right
(including each Grantor’s rights under any license or any franchise agreement),
each of which shall remain in full force and effect until the Facilities
Termination Date, to use, without charge, each of the labels, patents,
copyrights, names, trade secrets, trade names, trademarks and advertising
matter, or any property of a similar nature owned or licensed by any Grantor, as
it pertains to the Collateral, in completing production of, advertising for sale
and selling any Collateral. If any of the Collateral shall require repairs,
maintenance, preparation or the like, or is in process or other unfinished
state, the Revolving Administrative Agent shall have the right, but shall not be
obligated, to perform such repairs, maintenance, preparation, processing or
completion of manufacturing for the purpose of putting the same in such

31



--------------------------------------------------------------------------------



 



saleable form as the Revolving Administrative Agent shall deem appropriate, but
the Revolving Administrative Agent shall have the right to sell or dispose of
the Collateral without such processing and no Grantor shall have any claim
against the Revolving Administrative Agent for the value that may have been
added to such Collateral with such processing. In addition, each Grantor agrees
that in the event notice is necessary under applicable law, written notice
mailed to such Grantor in the manner specified herein ten (10) days prior to the
date of public sale of any of the Collateral or prior to the date after which
any private sale or other disposition of the Collateral will be made shall
constitute commercially reasonable notice to such Grantor. All notice is hereby
waived with respect to any of the Collateral which threatens to decline speedily
in value or is of a type customarily sold on a recognized market. The Revolving
Administrative Agent may purchase all or any part of the Collateral at public
or, if permitted by law, private sale, free from any right of redemption which
is hereby expressly waived by such Grantor and, in lieu of actual payment of
such purchase price, may set off the amount of such price against the Secured
Obligations. Each Grantor recognizes that the Revolving Administrative Agent may
be unable to effect a public sale of certain of the Collateral by reason of
certain prohibitions contained in the Securities Act of 1933, as amended (the
“Securities Act”), and applicable state law, and may be otherwise delayed or
adversely affected in effecting any sale by reason of present or future
restrictions thereon imposed by governmental authorities (“Affected
Collateral”), and that as a consequence of such prohibitions and restrictions
the Revolving Administrative Agent may be compelled (i) to resort to one or more
private sales to a restricted group of purchasers who will be obliged to agree,
among other things, to acquire Affected Collateral for their own account, for
investment and not with a view to the distribution or resale thereof, or (ii) to
seek regulatory approval of any proposed sale or sales, or (iii) to limit the
amount of Affected Collateral sold to any Person or group. Each Grantor agrees
and acknowledges that private sales so made may be at prices and upon terms less
favorable to such Grantor than if such Affected Collateral was sold either at
public sales or at private sales not subject to other regulatory restrictions,
and that the Revolving Administrative Agent has no obligation to delay the sale
of any Affected Collateral for the period of time necessary to permit the
Grantor or any other Person to register or otherwise qualify them under or
exempt them from any applicable restriction, even if such Grantor or other
Person would agree to register or otherwise qualify or exempt such Affected
Collateral so as to permit a public sale under the Securities Act or applicable
state law. Each Grantor further agrees, to the extent permitted by applicable
law, that the use of private sales made under the foregoing circumstances to
dispose of Affected Collateral shall be deemed to be dispositions in a
commercially reasonable manner. Each Grantor hereby acknowledges that a ready
market may not exist for Affected Collateral that is not traded on a national
securities exchange or quoted on an automated quotation system.
     The net cash proceeds resulting from the collection, liquidation, sale, or
other disposition of the Collateral shall be applied first to the expenses
(including all Attorneys’ Costs) of retaking, holding, storing, processing and
preparing for sale, selling, collecting, liquidating and the like, and then to
the satisfaction of all Secured Obligations in accordance with the terms of
Section 8.03 of the Revolving Credit Agreement or Section 8.06 of the Floorplan
Credit Agreement as applicable, or, if such application is contrary to the
application specified in the

32



--------------------------------------------------------------------------------



 



Master Intercreditor Agreement, then such net cash proceeds shall be applied as
required pursuant to the Master Intercreditor Agreement. Each Grantor shall be
liable to the Revolving Administrative Agent, for the benefit of the Secured
Parties, and shall pay to the Revolving Administrative Agent, for the benefit of
the Secured Parties, on demand any deficiency which may remain after such sale,
disposition, collection or liquidation of the Collateral.
     The Revolving Administrative Agent in its capacity as collateral agent for
the Floorplan Secured Parties, shall have no liability or responsibility for the
method or manner, or any failure, of application of funds to the Floorplan
Secured Obligations by the Floorplan Administrative Agent under the Loan
Documents, and the Revolving Administrative Agent shall be fully acquitted as to
any net proceeds upon delivery of same to the Floorplan Administrative Agent.
     12. Attorney-in-Fact. Each Grantor hereby appoints the Revolving
Administrative Agent as the Grantor’s attorney-in-fact for the purposes of
carrying out the provisions of this Security Agreement and taking any action and
executing any instrument which the Revolving Administrative Agent may deem
necessary or advisable to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest; provided, that the Revolving
Administrative Agent shall have and may exercise rights under this power of
attorney only upon the occurrence and during the continuance of an Event of
Default. Without limiting the generality of the foregoing, upon the occurrence
and during the continuance of an Event of Default, the Revolving Administrative
Agent shall have the right and power:
     (a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;
     (b) to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (a) above;
     (c) to endorse such Grantor’s name on any checks, notes, drafts or any
other payment relating to or constituting proceeds of the Collateral which comes
into the Revolving Administrative Agent’s possession or the Revolving
Administrative Agent’s control, and deposit the same to the account of the
Revolving Administrative Agent, for the benefit of the Secured Parties, on
account and for payment of the Secured Obligations.
     (d) to file any claims or take any action or institute any proceedings that
the Revolving Administrative Agent may deem necessary or desirable for the
collection of any of the Collateral or otherwise to enforce the rights of the
Revolving Administrative Agent, for the benefit of the Secured Parties, with
respect to any of the Collateral; and
     (e) to execute, in connection with any sale or other disposition of
Collateral provided for herein, any endorsement, assignments, or other
instruments of conveyance or transfer with respect thereto.

33



--------------------------------------------------------------------------------



 



     13. Reinstatement. The granting of a security interest in the Collateral
and the other provisions hereof shall continue to be effective or be reinstated,
as the case may be, if at any time any payment of any of the Secured Obligations
is rescinded or must otherwise be returned by any Secured Party or is repaid by
any Secured Party in whole or in part in good faith settlement of a pending or
threatened avoidance claim, whether upon the insolvency, bankruptcy or
reorganization of any Grantor or any other Loan Party or otherwise, all as
though such payment had not been made. The provisions of this Section 13 shall
survive repayment of all of the Secured Obligations and the termination or
expiration of this Security Agreement in any manner, including but not limited
to termination upon occurrence of the Facilities Termination Date.
     14. Certain Waivers by the Grantors. Each Grantor waives to the extent
permitted by applicable law (a) any right to require any Secured Party or any
other obligee of the Secured Obligations to (x) proceed against any Person or
entity, including without limitation any Loan Party, (y) proceed against or
exhaust any Collateral or other collateral for the Secured Obligations, or
(z) pursue any other remedy in its power; (b) any defense arising by reason of
any disability or other defense of any other Person, or by reason of the
cessation from any cause whatsoever of the liability of any other Person or
entity, (c) any right of subrogation, and (d) any right to enforce any remedy
which any Secured Party or any other obligee of the Secured Obligations now has
or may hereafter have against any other Person and any benefit of and any right
to participate in any collateral or security whatsoever now or hereafter held by
the Revolving Administrative Agent for the benefit of the Secured Parties. Each
Grantor authorizes each Secured Party and each other obligee of the Secured
Obligations without notice (except notice required by applicable law) or demand
and without affecting its liability hereunder or under the Loan Documents from
time to time to: (i) take and hold security, other than the Collateral herein
described, for the payment of such Secured Obligations or any part thereof, and
exchange, enforce, waive and release the Collateral herein described or any part
thereof or any such other security; and (ii) apply such Collateral or other
security and direct the order or manner of sale thereof as such Secured Party or
obligee in its discretion may determine.
     The Revolving Administrative Agent may at any time deliver (without
representation, recourse or warranty) the Collateral or any part thereof to a
Grantor and the receipt thereof by such Grantor shall be a complete and full
acquittance for the Collateral so delivered, and the Revolving Administrative
Agent shall thereafter be discharged from any liability or responsibility
therefor.
     15. Continued Powers. Until the Facilities Termination Date shall have
occurred, the power of sale and other rights, powers and remedies granted to the
Revolving Administrative Agent for the benefit of the Secured Parties hereunder
shall continue to exist and may, after the occurrence and during the continuance
of an Event of Default, be exercised by the Revolving Administrative Agent at
any time and from time to time irrespective of the fact that any of the Secured
Obligations or any part thereof may have become barred by any statute of
limitations or that any part of the liability of any Grantor may have ceased.
     16. Other Rights. The rights, powers and remedies given to the Revolving
Administrative Agent for the benefit of the Secured Parties by this Security
Agreement shall be in addition to all rights, powers and remedies given to the
Revolving Administrative Agent or

34



--------------------------------------------------------------------------------



 



any Secured Party under any other Loan Document or by virtue of any statute or
rule of law. Any forbearance or failure or delay by the Revolving Administrative
Agent in exercising any right, power or remedy hereunder shall not be deemed to
be a waiver of such right, power or remedy, and any single or partial exercise
of any right, power or remedy hereunder shall not preclude the further exercise
thereof; and every right, power and remedy of the Secured Parties shall continue
in full force and effect until such right, power or remedy is specifically
waived in accordance with the terms of the Credit Agreements.
     17. Anti-Marshaling Provisions. The right is hereby given by each Grantor
to the Revolving Administrative Agent, for the benefit of the Secured Parties,
to make releases (whether in whole or in part) of all or any part of the
Collateral agreeable to the Revolving Administrative Agent without notice to, or
the consent, approval or agreement of other parties and interests, including
junior lienors, which releases shall not impair in any manner the validity of or
priority of the Liens and security interests in the remaining Collateral
conferred hereunder, nor release any Grantor from personal liability for the
Secured Obligations. Notwithstanding the existence of any other security
interest in the Collateral held by the Revolving Administrative Agent, for the
benefit of the Secured Parties, the Revolving Administrative Agent shall have
the right to determine the order in which any or all of the Collateral shall be
subjected to the remedies provided in this Security Agreement. Each Grantor
hereby waives any and all right to require the marshaling of assets in
connection with the exercise of any of the remedies permitted by applicable law
or provided herein or in any other Loan Document.
     18. Entire Agreement. This Security Agreement and each Joinder Agreement,
together with each Credit Agreement and other Loan Documents, constitutes and
expresses the entire understanding between the parties hereto with respect to
the subject matter hereof, and supersedes all prior negotiations, agreements and
understandings, inducements, commitments or conditions, express or implied, oral
or written, except as contained in the Loan Documents. The express terms hereof
and of the Joinder Agreements control and supersede any course of performance or
usage of the trade inconsistent with any of the terms hereof or thereof. Neither
this Security Agreement nor any Joinder Agreement nor any portion or provision
hereof or thereof may be changed, altered, modified, supplemented, discharged,
canceled, terminated, or amended orally or in any manner other than in a writing
that is (a) signed by the Grantors and the “Required Lenders” (as defined in the
Revolving Credit Agreement), (b) acknowledged by the Revolving Administrative
Agent (such acknowledgement not to be unreasonably withheld or delayed) and
(c) if such change, alteration, modification, supplement, discharge,
cancellation, termination or amendment would be adverse in any way to any
Floorplan Lender or the Floorplan Administrative Agent, signed by the “Required
Lenders” (as defined in the Floorplan Credit Agreement) and acknowledged by the
Floorplan Administrative Agent (such acknowledgement not to be unreasonably
withheld or delayed).
     19. Third Party Reliance. Each Grantor hereby consents and agrees that all
issuers of or obligors in respect of any Collateral, and all securities
intermediaries, warehousemen, bailees, public officials and other Persons having
any interest in, possession of, control over or right, privilege, duty or
discretion in respect of, any Collateral shall be entitled to accept the
provisions hereof and of the Joinder Agreements as conclusive evidence of the
right of the Revolving Administrative Agent, on behalf of the Secured Parties,
to exercise its rights

35



--------------------------------------------------------------------------------



 



hereunder or thereunder with respect to the Collateral, notwithstanding any
other notice or direction to the contrary heretofore or hereafter given by any
Grantor or any other Person to any of such Persons.
     20. Binding Agreement; Assignment. This Security Agreement and each Joinder
Agreement, and the terms, covenants and conditions hereof and thereof, shall be
binding upon and inure to the benefit of the parties hereto, and to their
respective successors and assigns, except that no Grantor shall be permitted to
assign this Security Agreement, any Joinder Agreement or any interest herein or
therein or, except as expressly permitted herein or in the applicable Credit
Agreement, in the Collateral or any part thereof or interest therein. Without
limiting the generality of the foregoing sentence of this Section 20, any Lender
may assign to one or more Persons, or grant to one or more Persons
participations in or to, all or any part of its rights and obligations under the
applicable Credit Agreement (to the extent permitted by such Credit Agreement);
and to the extent of any such permitted assignment or participation such other
Person shall, to the fullest extent permitted by law, thereupon become vested
with all the benefits in respect thereof granted to such Lender herein or
otherwise, subject however, to the provisions of the applicable Credit
Agreement, including Article IX thereof (concerning the Revolving Administrative
Agent) and Section 10.06 thereof (concerning assignments and participations).
All references herein to the Revolving Administrative Agent and to the Secured
Parties shall include any successor thereof or permitted assignee, and any other
obligees from time to time of the Secured Obligations.
     21. Related Swap Contracts and Secured Cash Management Arrangements. All
obligations of each Revolving Grantor under or in respect of Related Swap
Contracts and Secured Cash Management Arrangements to which any Revolving Lender
or its Affiliates is a party shall be deemed to be Revolving Secured Obligations
secured hereby, and each Revolving Lender or Affiliate of a Revolving Lender
party to any such Related Swap Contract or Secured Cash Management Arrangements
shall be deemed to be a Revolving Secured Party hereunder with respect to such
Revolving Secured Obligations; provided, however, that such obligations shall
cease to be Revolving Secured Obligations at such time, prior to the Facility
Termination Date (as defined in the Revolving Credit Agreement), as such Person
(or Affiliate of such Person) shall cease to be a “Lender” under the Revolving
Credit Agreement.
     No Person who obtains the benefit of any Lien by virtue of the provisions
of this Section shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Revolving Loan
Document or otherwise in respect of the Revolving Collateral (including the
release or impairment of any Revolving Collateral) other than in its capacity as
a Revolving Lender and only to the extent expressly provided in the Revolving
Loan Documents. Notwithstanding any other provision of this Security Agreement
to the contrary, the Revolving Administrative Agent shall only be required to
verify the payment of, or that other satisfactory arrangements have been with
respect to, the Revolving Secured Obligations arising under Related Swap
Contracts or Secured Cash Management Arrangements to the extent the Revolving
Administrative Agent has received written notice of such Revolving Secured
Obligations together with such supportive documentation as it may request from
the applicable Revolving Lender or Affiliate of a Revolving Lender. Each
Revolving Secured Party not a party to the either Revolving Credit Agreement who
obtains the benefit of this Security

36



--------------------------------------------------------------------------------



 



Agreement by virtue of the provisions of this Section shall be deemed to have
acknowledged and accepted the appointment of the Revolving Administrative Agent
pursuant to the terms of the Revolving Credit Agreement, and that with respect
to the actions and omissions of the Revolving Administrative Agent hereunder or
otherwise relating hereto that do or may affect such Revolving Secured Party,
the Revolving Administrative Agent and each of its Related Parties shall be
entitled to all the rights, benefits and immunities conferred under Article IX
of the Revolving Credit Agreement.
     22. Severability. The provisions of this Security Agreement are independent
of and separable from each other. If any provision hereof shall for any reason
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Security Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.
     23. Counterparts. This Security Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Security
Agreement to produce or account for more than one such counterpart executed by
the Grantor against whom enforcement is sought. Without limiting the foregoing
provisions of this Section 23, the provisions of Section 10.10 of both Credit
Agreements shall be applicable to this Security Agreement.
     24. Termination. Subject to the provisions of Section 13, this Security
Agreement and each Joinder Agreement, and all obligations of the Grantors
hereunder (excluding those obligations and liabilities that expressly survive
such termination) shall terminate without delivery of any instrument or
performance of any act by any party on the Facilities Termination Date. Upon
such termination of this Security Agreement, the Revolving Administrative Agent
shall, at the request and sole expense of the Grantors, promptly deliver to the
Grantors such termination statements and take such further actions as the
Grantors may reasonably request to terminate of record, or otherwise to give
appropriate notice of the termination of, any Lien conferred hereunder.
     25. Notices. Any notice required or permitted hereunder shall be given
(a) with respect to any Grantor, at the address then in effect for the giving of
notices to the Company under the Revolving Credit Agreement, and (c) with
respect to the Revolving Administrative Agent or a Secured Party, at the
Revolving Administrative Agent’s address indicated in Schedule 10.02 of the
Revolving Credit Agreement. All such addresses may be modified, and all such
notices shall be given and shall be effective, as provided in Schedule 10.02 of
the Revolving Credit Agreement for the giving and effectiveness of notices and
modifications of addresses thereunder.
     26. Joinder. Each Person who shall at any time execute and deliver to the
Revolving Administrative Agent a Revolving Joinder Agreement and who is
identified therein as a “Revolving Subsidiary Grantor” and each Person who shall
at any time execute and deliver a Floorplan Joinder Agreement and who is
identified therein as a “Floorplan Subsidiary Grantor” shall thereupon
irrevocably, absolutely and unconditionally become a party hereto and obligated
hereunder as a Grantor and shall have thereupon pursuant to Section 2 hereof
granted a security

37



--------------------------------------------------------------------------------



 



interest in and collaterally assigned to the Revolving Administrative Agent for
the benefit of the respective Secured Parties all respective Collateral in which
it has at its Applicable Date or thereafter acquires any interest or the power
to transfer, and all references herein and in the other Loan Documents to the
Grantors or to the parties to this Security Agreement shall be deemed to include
such Person as a Grantor hereunder. Each Joinder Agreement shall be accompanied
by the Supplemental Schedules referred to therein, appropriately completed with
information relating to the Grantor executing such Joinder Agreement and its
property. Each of the applicable Schedules attached hereto shall be deemed
amended and supplemented without further action by such information reflected on
the Supplemental Schedules attached to each Joinder Agreement.
     27. Rules of Interpretation. The rules of interpretation contained in
Sections 1.03 and 1.06 of the Revolving Credit Agreement shall be applicable to
this Security Agreement and each Joinder Agreement and are hereby incorporated
by reference. All representations and warranties contained herein shall survive
the delivery of documents and any Credit Extensions (as defined in the
“Revolving Credit Agreement) or Loans (as defined in the Floorplan Credit
Agreement) as referred to herein or secured hereby.
     28. Governing Law; Waivers.
     (a) THIS SECURITY AGREEMENT AND EACH JOINDER AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE;
PROVIDED THAT (i) WITH RESPECT TO THOSE INSTANCES IN WHICH THE APPLICABLE CHOICE
OF LAWS RULES OF SUCH STATE, INCLUDING SECTION 9-301 OF THE UCC, REQUIRE THAT
THE MANNER OF CREATION OF A SECURITY INTEREST IN SPECIFIC COLLATERAL OR THE
MANNER OR EFFECT OF PERFECTION OR NONPERFECTION OR THE RULES GOVERNING PRIORITY
OF SECURITY INTERESTS ARE TO BE GOVERNED BY THE LAWS OF ANOTHER JURISDICTION,
THEN THE LAWS OF SUCH OTHER JURISDICTION SHALL GOVERN SUCH MATTERS, (ii) EACH
CONTROL AGREEMENT (INCLUDING EACH QUALIFYING CONTROL AGREEMENT) APPLICABLE TO
ANY SECURITIES ACCOUNT OR DEPOSIT ACCOUNT SHALL BE GOVERNED BY THE LAWS OF THE
JURISDICTION SPECIFIED IN SUCH CONTROL AGREEMENT, OR OTHERWISE BY THE LAWS OF
THE JURISDICTION THAT GOVERN THE SECURITIES ACCOUNT OR DEPOSIT ACCOUNT TO WHICH
SUCH CONTROL AGREEMENT RELATES, AND (iii) IN THOSE INSTANCES IN WHICH THE LAWS
OF THE JURISDICTION IN WHICH COLLATERAL IS LOCATED GOVERN MATTERS PERTAINING TO
THE METHODS AND EFFECT OF REALIZING ON COLLATERAL, SUCH LAWS SHALL BE GIVEN
EFFECT WITH RESPECT TO SUCH MATTERS.
     (b) EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY
AGREEMENT OR

38



--------------------------------------------------------------------------------



 



ANY JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN MAY BE
INSTITUTED IN ANY STATE OR FEDERAL COURT SITTING IN MECKLENBURG COUNTY, STATE OF
NORTH CAROLINA, UNITED STATES OF AMERICA AND, BY THE EXECUTION AND DELIVERY OF
THIS SECURITY AGREEMENT OR A JOINDER AGREEMENT, EXPRESSLY WAIVES ANY OBJECTION
THAT IT MAY HAVE NOW OR HEREAFTER TO THE LAYING OF THE VENUE OR TO THE
JURISDICTION OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND IRREVOCABLY SUBMITS
GENERALLY AND UNCONDITIONALLY TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING.
     (c) EACH GRANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL
SERVICE OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY
SUCH SUIT, ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE
PREPAID) TO THE ADDRESS OF SUCH PARTY PROVIDED IN SECTION 25 OR BY ANY OTHER
METHOD OF SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE STATE
OF NORTH CAROLINA.
     (d) NOTHING CONTAINED IN SUBSECTIONS (b) OR (c) HEREOF SHALL PRECLUDE THE
REVOLVING ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY JOINDER AGREEMENT
OR THE OTHER LOAN DOCUMENTS IN THE COURTS OF ANY PLACE WHERE ANY OTHER PARTY OR
ANY OF SUCH PARTY’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED. TO THE EXTENT
PERMITTED BY THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, EACH GRANTOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES,
IN RESPECT OF ANY SUCH SUIT, ACTION OR PROCEEDING, THE JURISDICTION OF ANY OTHER
COURT OR COURTS WHICH NOW OR HEREAFTER, BY REASON OF ITS PRESENT OR FUTURE
DOMICILE, OR OTHERWISE, MAY BE AVAILABLE UNDER APPLICABLE LAW.
     (e) IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO THIS SECURITY AGREEMENT OR ANY JOINDER AGREEMENT OR ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE
BE DELIVERED IN CONNECTION WITH THE FOREGOING, EACH PARTY HEREBY AGREES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY EXPRESSLY WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PERSON MAY HAVE TO TRIAL BY
JURY IN ANY SUCH ACTION, SUIT OR PROCEEDING.

39



--------------------------------------------------------------------------------



 



     (f) EACH GRANTOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY
COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.
     29. Amendment and Restatement. The parties hereto agree that the Existing
Security Agreement is hereby amended and restated in this Security Agreement,
and this Security Agreement shall constitute neither a release nor novation of
any lien or security interest arising under the Existing Security Agreement nor
a refinancing of any indebtedness or obligations arising thereunder or under
either of the Existing Credit Agreements or related documents, but rather the
liens and security interests in effect under the Existing Security Agreement
shall continue in effect on the terms hereof.
[Signature pages follow.]

40



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Security Agreement
on the day and year first written above.

                  COMPANY:    
 
        SONIC AUTOMOTIVE, INC.    
 
           
 
  By:   \David P. Cosper\    
 
  Name:  
 
David P. Cosper    
 
  Title:   Vice Chairman and Chief Financial Officer    

SECOND AMENDED AND RESTATED SECURITY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



     
 
  REVOLVING SUBSIDIARY GRANTORS:
 
   
 
  ADI OF THE SOUTHEAST, LLC
 
  ANTREV, LLC
 
  ARNGAR, INC.
 
  AUTOBAHN, INC.
 
  AVALON FORD, INC.
 
  FAA AUTO FACTORY, INC.
 
  FAA BEVERLY HILLS, INC.
 
  FAA CAPITOL N, INC.
 
  FAA CONCORD H, INC.
 
  FAA CONCORD T, INC.
 
  FAA DUBLIN N, INC.
 
  FAA DUBLIN VWD, INC.
 
  FAA HOLDING CORP.
 
  FAA LAS VEGAS H, INC.
 
  FAA POWAY H, INC.
 
  FAA POWAY T, INC.
 
  FAA SAN BRUNO, INC.
 
  FAA SANTA MONICA V, INC.
 
  FAA SERRAMONTE, INC.
 
  FAA SERRAMONTE H, INC.
 
  FAA SERRAMONTE L, INC.
 
  FAA STEVENS CREEK, INC.
 
  FAA TORRANCE CPJ, INC.
 
  FIRSTAMERICA AUTOMOTIVE, INC.
 
  FORT MILL FORD, INC.
 
  FORT MYERS COLLISION CENTER, LLC
 
  FRANCISCAN MOTORS, INC.
 
  KRAMER MOTORS INCORPORATED
 
  L DEALERSHIP GROUP, INC.
 
  MARCUS DAVID CORPORATION
 
  MASSEY CADILLAC, INC.
 
  MOUNTAIN STATES MOTORS CO., INC.
 
  ONTARIO L, LLC
 
  SAI AL HC1, INC.
 
  SAI AL HC2, INC.

             
 
  By:   \David P. Cosper\    
 
  Name:  
 
David P. Cosper    
 
  Title:   Vice President and Treasurer    

SECOND AMENDED AND RESTATED SECURITY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



     
 
  REVOLVING SUBSIDIARY GRANTORS:
 
   
 
  SAI ANN ARBOR IMPORTS, LLC
 
  SAI ATLANTA B, LLC
 
  SAI BROKEN ARROW C, LLC
 
  SAI CHARLOTTE M, LLC
 
  SAI COLUMBUS MOTORS, LLC
 
  SAI COLUMBUS VWK, LLC
 
  SAI FL HC2, INC.
 
  SAI FL HC3, INC.
 
  SAI FL HC4, INC.
 
  SAI FL HC7, INC.
 
  SAI FORT MYERS B, LLC
 
  SAI FORT MYERS H, LLC
 
  SAI FORT MYERS M, LLC
 
  SAI FORT MYERS VW, LLC
 
  SAI IRONDALE IMPORTS, LLC
 
  SAI LONG BEACH B, INC.
 
  SAI MD HC1, INC.
 
  SAI MONROVIA B, INC.
 
  SAI MONTGOMERY B, LLC
 
  SAI MONTGOMERY BCH, LLC
 
  SAI MONTGOMERY CH, LLC
 
  SAI NASHVILLE CSH, LLC
 
  SAI NASHVILLE H, LLC
 
  SAI NASHVILLE M, LLC
 
  SAI NASHVILLE MOTORS, LLC
 
  SAI OK HC1, INC.
 
  SAI OKLAHOMA CITY C, LLC
 
  SAI OKLAHOMA CITY H, LLC
 
  SAI ORLANDO CS, LLC
 
  SAI RIVERSIDE C, LLC
 
  SAI ROCKVILLE IMPORTS, LLC
 
  SAI SANTA CLARA K, INC.
 
  SAI TN HC1, LLC
 
  SAI TN HC2, LLC
 
  SAI TN HC3, LLC
 
  SAI TULSA N, LLC
 
  SANTA CLARA IMPORTED CARS, INC.
 
  SONIC — 2185 CHAPMAN RD., CHATTANOOGA, LLC
 
  SONIC — CALABASAS V, INC.

             
 
  By:   \David P. Cosper\    
 
  Name:  
 
David P. Cosper    
 
  Title:   Vice President and Treasurer    

SECOND AMENDED AND RESTATED SECURITY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



     
 
  REVOLVING SUBSIDIARY GRANTORS:
 
   
 
  SONIC — CARSON F, INC.
 
  SONIC — COAST CADILLAC, INC.
 
  SONIC — DENVER T, INC.
 
  SONIC — DOWNEY CADILLAC, INC.
 
  SONIC — ENGLEWOOD M, INC.
 
  SONIC — LAS VEGAS C EAST, LLC
 
  SONIC — LAS VEGAS C WEST, LLC
 
  SONIC — LLOYD NISSAN, INC.
 
  SONIC — LLOYD PONTIAC — CADILLAC, INC.
 
  SONIC — LONE TREE CADILLAC, INC.
 
  SONIC — LS, LLC
 
  SONIC — MANHATTAN FAIRFAX, INC.
 
  SONIC — MASSEY CHEVROLET, INC.
 
  SONIC — NEWSOME CHEVROLET WORLD, INC.
 
  SONIC — NEWSOME OF FLORENCE, INC.
 
  SONIC — NORTH CHARLESTON DODGE, INC.
 
  SONIC — SANFORD CADILLAC, INC.
 
  SONIC — SHOTTENKIRK, INC.
 
  SONIC — STEVENS CREEK B, INC.
 
  SONIC — WILLIAMS CADILLAC, INC.
 
  SONIC AGENCY, INC.
 
  SONIC AUTOMOTIVE - 1720 MASON AVE., DB, INC.
 
  SONIC AUTOMOTIVE - 1720 MASON AVE., DB, LLC
 
  SONIC AUTOMOTIVE - 6008 N. DALE MABRY, FL, INC.
 
  SONIC AUTOMOTIVE-9103 E. INDEPENDENCE, NC, LLC
 
  SONIC AUTOMOTIVE 2752 LAURENS RD., GREENVILLE, INC.
 
  SONIC AUTOMOTIVE 5260 PEACHTREE INDUSTRIAL BLVD., LLC
 
  SONIC AUTOMOTIVE F&I, LLC
 
  SONIC AUTOMOTIVE OF CHATTANOOGA, LLC
 
  SONIC AUTOMOTIVE OF NASHVILLE, LLC
 
  SONIC AUTOMOTIVE OF NEVADA, INC.
 
  SONIC AUTOMOTIVE SUPPORT, LLC
 
  SONIC AUTOMOTIVE WEST, LLC

             
 
  By:   \David P. Cosper\    
 
  Name:  
 
David P. Cosper    
 
  Title:   Vice President and Treasurer    

SECOND AMENDED AND RESTATED SECURITY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



     
 
  REVOLVING SUBSIDIARY GRANTORS:
 
   
 
  SONIC AUTOMOTIVE-3700 WEST BROAD STREET,
     COLUMBUS, INC.
 
  SONIC AUTOMOTIVE-4000 WEST BROAD STREET,
     COLUMBUS, INC.
 
  SONIC CALABASAS M, INC.
 
  SONIC DEVELOPMENT, LLC
 
  SONIC DIVISIONAL OPERATIONS, LLC
 
  SONIC FREMONT, INC.
 
  SONIC OF TEXAS, INC.
 
  SONIC RESOURCES, INC.
 
  SONIC SANTA MONICA M, INC.
 
  SONIC SANTA MONICA S, INC.
 
  SONIC TYSONS CORNER H, INC.
 
  SONIC TYSONS CORNER INFINITI, INC.
 
  SONIC WALNUT CREEK M, INC.
 
  SONIC WILSHIRE CADILLAC, INC.
 
  SONIC-BUENA PARK H, INC.
 
  SONIC-CALABASAS A, INC.
 
  SONIC-CAPITOL CADILLAC, INC.
 
  SONIC-CAPITOL IMPORTS, INC.
 
  SONIC-CARSON LM, INC.
 
  SONIC-HARBOR CITY H, INC.
 
  SONIC-PLYMOUTH CADILLAC, INC.
 
  SONIC-SATURN OF SILICON VALLEY, INC.
 
  SONIC-SERRAMONTE I, INC.
 
  SONIC-VOLVO LV, LLC
 
  SONIC-WEST COVINA T, INC.
 
  SRE ALABAMA-2, LLC
 
  SRE ALABAMA-5, LLC
 
  SRE CALIFORNIA — 1, LLC
 
  SRE CALIFORNIA-2, LLC
 
  SRE CALIFORNIA — 3, LLC
 
  SRE CALIFORNIA — 4, LLC
 
  SRE CALIFORNIA — 5, LLC
 
  SRE CALIFORNIA — 7 SCB, LLC
 
  SRE CALIFORNIA — 8 SCH, LLC
 
  SRE COLORADO — 1, LLC
 
  SRE FLORIDA — 1, LLC
 
  SRE FLORIDA — 2, LLC
 
  SRE HOLDING, LLC
 
  SRE OKLAHOMA-1, LLC

             
 
  By:   \David P. Cosper\    
 
  Name:  
 
David P. Cosper    
 
  Title:   Vice President and Treasurer    

SECOND AMENDED AND RESTATED SECURITY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



     
 
  REVOLVING SUBSIDIARY GRANTORS:
 
   
 
  SRE OKLAHOMA-2, LLC
 
  SRE OKLAHOMA-5, LLC
 
  SRE SOUTH CAROLINA — 2, LLC
 
  SRE SOUTH CAROLINA — 3, LLC
 
  SRE SOUTH CAROLINA — 4, LLC
 
  SRE TENNESSEE-4, LLC
 
  SRE VIRGINIA — 1, LLC
 
  STEVENS CREEK CADILLAC, INC.
 
  TOWN AND COUNTRY FORD, INCORPORATED
 
  WINDWARD, INC. Z MANAGEMENT, INC.

             
 
  By:   \David P. Cosper\    
 
  Name:  
 
David P. Cosper    
 
  Title:   Vice President and Treasurer    

     
 
  SAI GA HC1, LP
 
  SONIC — STONE MOUNTAIN T, L.P.
 
  SONIC PEACHTREE INDUSTRIAL BLVD., L.P.
 
   
 
  By: SAI GEORGIA, LLC, as Sole General Partner
 
   
 
          By: SONIC AUTOMOTIVE OF NEVADA, INC., as Sole
        Member

             
 
  By:   \David P. Cosper\    
 
  Name:  
 
David P. Cosper    
 
  Title:   Vice President and Treasurer    

     
 
  SONIC — LS CHEVROLET, L.P.
 
   
 
  By: SONIC — LS, LLC, as Sole General Partner

             
 
  By:   \David P. Cosper\    
 
  Name:  
 
David P. Cosper    
 
  Title:   Vice President and Treasurer    

SECOND AMENDED AND RESTATED SECURITY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



     
 
  REVOLVING SUBSIDIARY GRANTORS:
 
   
 
  PHILPOTT MOTORS, LTD.
 
  SONIC — CADILLAC D, L.P.
 
  SONIC — CAMP FORD, L.P.
 
  SONIC — CARROLLTON V, L.P.
 
  SONIC — FORT WORTH T, L.P.
 
  SONIC — FRANK PARRA AUTOPLEX, L.P.
 
  SONIC — HOUSTON V, L.P.
 
  SONIC — LUTE RILEY, L.P.
 
  SONIC — RICHARDSON F, L.P.
 
  SONIC — UNIVERSITY PARK A, L.P.
 
  SONIC ADVANTAGE PA, L.P.
 
  SONIC AUTOMOTIVE - 3401 N. MAIN, TX, L.P.
 
  SONIC AUTOMOTIVE - 4701 I-10 EAST, TX, L.P.
 
  SONIC AUTOMOTIVE OF TEXAS, L.P.
 
  SONIC HOUSTON JLR, LP
 
  SONIC HOUSTON LR, L.P.
 
  SONIC MOMENTUM B, L.P.
 
  SONIC MOMENTUM JVP, L.P.
 
  SONIC MOMENTUM VWA, L.P.
 
  SONIC-CLEAR LAKE VOLKSWAGEN, L.P.
 
  SONIC-JERSEY VILLAGE VOLKSWAGEN, L.P.
 
  SRE TEXAS — 1, L.P.
 
  SRE TEXAS — 2, L.P.
 
  SRE TEXAS — 3, L.P.
 
  SRE TEXAS — 4, L.P.
 
  SRE TEXAS — 5, L.P.
 
  SRE TEXAS — 6, L.P.
 
  SRE TEXAS — 7, L.P.
 
  SRE TEXAS — 8, L.P.
 
   
 
  By: SONIC OF TEXAS, INC., as Sole General Partner

             
 
  By:   \David P. Cosper\    
 
  Name:  
 
David P. Cosper    
 
  Title:   Vice President and Treasurer    

     
 
  SAI CLEARWATER T, LLC
 
   
 
  By: SAI FL HC2, INC., as Sole Member

             
 
  By:   \David P. Cosper\    
 
  Name:  
 
David P. Cosper    
 
  Title:   Vice President and Treasurer    

SECOND AMENDED AND RESTATED SECURITY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



     
 
  REVOLVING SUBSIDIARY GRANTORS:
 
   
 
  SAI COLUMBUS T, LLC
 
   
 
  By: SONIC AUTOMOTIVE, INC., as Sole Member

             
 
  By:   \David P. Cosper\    
 
  Name:  
 
David P. Cosper    
 
  Title:   Vice President and Treasurer    

     
 
  SAI GEORGIA, LLC
 
   
 
  By: SONIC AUTOMOTIVE OF NEVADA, INC., as Sole Member

             
 
  By:   \David P. Cosper\    
 
  Name:  
 
David P. Cosper    
 
  Title:   Vice President and Treasurer    

     
 
  SAI IRONDALE L, LLC
 
   
 
  By: SAI AL HC2, INC., as Sole Member

             
 
  By:   \David P. Cosper\    
 
  Name:  
 
David P. Cosper    
 
  Title:   Vice President and Treasurer    

     
 
  SAI OKLAHOMA CITY T, LLC
 
  SAI TULSA T, LLC
 
   
 
  By: SAI OK HC1, INC., as Sole Member

             
 
  By:   \David P. Cosper\    
 
  Name:  
 
David P. Cosper    
 
  Title:   Vice President and Treasurer    

     
 
  SAI ROCKVILLE L, LLC
 
   
 
  By: SAI MD HC1, INC., as Sole Member

             
 
  By:   \David P. Cosper\    
 
  Name:  
 
David P. Cosper    
 
  Title:   Vice President and Treasurer    

SECOND AMENDED AND RESTATED SECURITY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



     
 
  FLOORPLAN SUBSIDIARY GRANTORS:
 
   
 
  ARNGAR, INC.
 
  FAA CONCORD H, INC.
 
  FAA LAS VEGAS H, INC.
 
  FAA POWAY H, INC.
 
  FAA SANTA MONICA V, INC.
 
  FAA SERRAMONTE, INC.
 
  FAA SERRAMONTE H, INC.
 
  FAA STEVENS CREEK, INC.
 
  FAA TORRANCE CPJ, INC.
 
  FRANCISCAN MOTORS, INC.
 
  KRAMER MOTORS INCORPORATED
 
  SAI BROKEN ARROW C, LLC
 
  SAI COLUMBUS MOTORS, LLC
 
  SAI COLUMBUS VWK, LLC
 
  SAI FORT MYERS H, LLC
 
  SAI IRONDALE IMPORTS, LLC
 
  SAI MONTGOMERY BCH, LLC
 
  SAI MONTGOMERY CH, LLC
 
  SAI NASHVILLE CSH, LLC
 
  SAI NASHVILLE H, LLC
 
  SAI NASHVILLE MOTORS, LLC
 
  SAI OKLAHOMA CITY H, LLC
 
  SAI ORLANDO CS, LLC
 
  SAI RIVERSIDE C, LLC
 
  SAI ROCKVILLE IMPORTS, LLC
 
  SAI SANTA CLARA K, INC.
 
  SANTA CLARA IMPORTED CARS, INC.
 
  SONIC — 2185 CHAPMAN RD., CHATTANOOGA, LLC
 
  SONIC — LAS VEGAS C WEST, LLC
 
  SONIC — LONE TREE CADILLAC, INC.
 
  SONIC — NEWSOME CHEVROLET WORLD, INC.
 
  SONIC — NEWSOME OF FLORENCE, INC.
 
  SONIC — SHOTTENKIRK, INC.
 
  SONIC AUTOMOTIVE-9103 E. INDEPENDENCE, NC, LLC
 
  SONIC AUTOMOTIVE 5260 PEACHTREE INDUSTRIAL BLVD.,
     LLC
 
  SONIC TYSONS CORNER H, INC.
 
  SONIC TYSONS CORNER INFINITI, INC.

             
 
  By:   \David P. Cosper\    
 
  Name:  
 
David P. Cosper    
 
  Title:   Vice President and Treasurer    

SECOND AMENDED AND RESTATED SECURITY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



     
 
  FLOORPLAN SUBSIDIARY GRANTORS:
 
   
 
  SONIC-BUENA PARK H, INC.
 
  SONIC-CALABASAS A, INC.
 
  SONIC-CAPITOL CADILLAC, INC.
 
  SONIC-CAPITOL IMPORTS, INC.
 
  SONIC-HARBOR CITY H, INC.
 
  SONIC-PLYMOUTH CADILLAC, INC.
 
  SONIC-VOLVO LV, LLC
 
  STEVENS CREEK CADILLAC, INC.
 
  WINDWARD, INC.

             
 
  By:   \David P. Cosper\    
 
  Name:  
 
David P. Cosper    
 
  Title:   Vice President and Treasurer    

     
 
  SONIC — LS CHEVROLET, L.P.
 
   
 
  By: SONIC — LS, LLC, as Sole General Partner

             
 
  By:   \David P. Cosper\    
 
  Name:  
 
David P. Cosper    
 
  Title:   Vice President and Treasurer    

     
 
  PHILPOTT MOTORS, LTD.
 
  SONIC — CADILLAC D, L.P.
 
  SONIC — HOUSTON V, L.P.
 
  SONIC — LUTE RILEY, L.P.
 
  SONIC ADVANTAGE PA, L.P.
 
  SONIC AUTOMOTIVE - 3401 N. MAIN, TX, L.P.
 
  SONIC HOUSTON JLR, LP
 
  SONIC HOUSTON LR, L.P.
 
  SONIC MOMENTUM JVP, L.P.
 
  SONIC MOMENTUM VWA, L.P.
 
   
 
  By: SONIC OF TEXAS, INC., as Sole General Partner

             
 
  By:   \David P. Cosper\    
 
  Name:  
 
David P. Cosper    
 
  Title:   Vice President and Treasurer    

SECOND AMENDED AND RESTATED SECURITY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



     
 
  REVOLVING ADMINISTRATIVE AGENT:
 
   
 
  BANK OF AMERICA, N.A., as Revolving Administrative Agent

             
 
  By:   \Anne M. Zeschke\    
 
  Name:  
 
Anne M. Zeschke    
 
  Title:   Vice President    

SECOND AMENDED AND RESTATED SECURITY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



Schedule 1
     For purposes of this Security Agreement, a “Qualifying Control Agreement”
shall mean each of the following, as applicable to the respective items or types
of property in which the Grantor now has or may hereafter acquire an interest:
     (a) With respect to Investment Property credited to any securities account,
an agreement executed by the applicable securities intermediary substantially in
a form satisfactory to the Revolving Administrative Agent in its discretion;
     (b) With respect to Deposit Accounts or tangible personal property
Collateral in the possession, custody or control of any warehouseman or other
bailee, an acknowledgment and agreement executed by the depositary institution
or bailee (each, a “Custodian”), as the case may be, and (as to Deposit
Accounts) the applicable Grantor, in form and substance acceptable to the
Revolving Administrative Agent and such Custodian;
     (c) With respect to Letter-of-Credit Rights, an acknowledgment and
agreement of the issuer or other applicable person nominated to accept drafts
and or effect payment thereunder (the “Issuer”) of the related letter of credit
in form and substance acceptable to the Revolving Administrative Agent and in
which the Issuer (i) consents to and acknowledges the Lien in favor of the
Revolving Administrative Agent conferred hereunder in proceeds of drawings under
the related letter of credit, (ii) agrees that it will not acknowledge any Lien
in favor of any other Person on Letter-of-Credit Rights until it receives notice
from the Revolving Administrative Agent that all Liens on such Collateral in
favor of the Secured Parties have been released or terminated, and (iii) to the
extent not inconsistent with the express terms of the related letter of credit,
agrees that upon receipt of notice from the Revolving Administrative Agent that
an Event of Default has occurred and is continuing, it will make all payments of
drawings honored by it under the related letter of credit to the Revolving
Administrative Agent, notwithstanding any contrary instruction received from the
Grantor; and
(d) With respect to any Investment Property in the form of uncertificated
securities, an agreement of the issuer of such Investment Property in form and
substance acceptable to the Revolving Administrative Agent and such issuer
sufficient to confer control (within the meaning of Section 9-106 of the UCC)
over such property and containing such other terms and provisions as the
Revolving Administrative Agent may reasonably request.

 



--------------------------------------------------------------------------------



 



Schedule 7(f)
GRANTOR INFORMATION

                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic Automotive, Inc.
  Delaware
Corporation
2714319   The chief executive office for all entities is 6415 Idlewild Rd.,
Suite 109, Charlotte, NC       6415 Idlewild Rd. Suite 109 Charlotte, NC  
Chartown d/b/a Independence Office Park   A portion of Chartown is indirectly
owned by O. Bruton Smith
 
                       
ADI of the Southeast, LLC
  South Carolina Limited
Liability Company
N/A           111 Newland Rd. Columbia, SC   CAR SON NEWSOME II L.L.C.    
 
                       
AnTrev, LLC
  North Carolina
Limited Liability
Company
0659373           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Arngar, Inc.
  North Carolina
Corporation
0005612       Cadillac of South Charlotte   10725 Pineville Rd. Pineville, NC  
CAR SON MAS, L.P.   All Owners of Collateral Locations (if other than Grantor)
are unrelated lessors, except where noted.
 
                       

 



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Autobahn, Inc.








  California
Corporation
C1548941       Autobahn Motors
Main Facility

Airspace Lease



Remnant Parcel



Autobahn Motors-Service / Storage

Autobahn Motors Vehicle Storage/Detailing
  700 Island Pkwy.
Belmont, CA

Beneath Island Pkwy. north
of Ralston Ave.
Belmont, CA

East of Island Pkwy. and
north of Ralston Ave.
Belmont, CA

500-510 Harbor Blvd.
Belmont, CA

1315 Elmer St.
Belmont, CA   SRE California – 3, LLC


City of Belmont, CA



SRE California – 3, LLC



David S. Lake Trust


George W. Williams III, Co-
Trustee, George W.
Williams III G.S. Trust

George W. Williams III and
Borel Bank, Co-Trustees,
Hortense Williams Trust

Lois Hortense Rosebrook
Trust

Katherine B. Woodlard,
Robert P. Berryman and
Mark A. Berryman    
 
                       

 



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Avalon Ford, Inc.
  Delaware
Corporation
0896102           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
FAA Auto Factory, Inc.
  California
Corporation
C2058910           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
FAA Beverly Hills, Inc.




















  California
Corporation
C2069519       Beverly Hills BMW – Service
& CPO Facility

Beverly Hills BMW – Sales
Facility

Beverly Hills BMW – Storage
(Avis Lot Fee)

8850 Wilshire Blvd. (BMW
Beverly Hills – Storage and
Service Overflow

8844 Wilshire Blvd. (BMW
Beverly Hills Storage & Service
Overflow)

Parking Lot


  8833 Wilshire Blvd.
Beverly Hills, CA

8825 Wilshire Blvd.
Beverly Hills, CA

8931 Wilshire Blvd.
Beverly Hills, CA

8850 Wilshire Blvd.
Beverly Hills, CA


8844 Wilshire Blvd.
Beverly Hills, CA

8942 Wilshire Blvd.
Beverly Hills, CA

NE Corner Citrus Ave. &
  Dusenberg Investments


8825 Wilshire, LLC


Fortress Holdings L.P.


Illoulian Properties



Illoulian Properties


Casden Lapeer LP


DSG Wilshire LLC and
   

 



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
FAA Beverly Hills, Inc.
(continued)
          Parking Lot


Service Facility Relocations Site
  Carling Way
Beverly Hills, CA

9000-9001 Olympic Blvd.
Beverly Hills, CA   JW Wilshire LLC


Landmark Group, LLC

   
 
                       
FAA Capitol N, Inc.
  California
Corporation
C2054429           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
FAA Concord H, Inc.
  California
Corporation
C2004304       Concord Honda   1300 Concord Ave. Concord, CA

2241 Commerce Ave. Concord, CA   Rosewood Village Associates


Stan Gaunt    
 
                       
FAA Concord T, Inc.
  California
Corporation
C0613543       Concord Toyota
Concord Scion   1090 Concord Ave. Concord, CA   1090 Concord Associates, LLC    
 
                       
FAA Dublin N, Inc.
  California
Corporation
C2007600           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       

 



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
FAA Dublin VWD, Inc.
  California
Corporation
C2007571           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
FAA Holding Corp.
  California
Corporation
C2174202           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
FAA Las Vegas H, Inc.
  Nevada
Corporation
C13186-1999       Honda West   7615 W. Sahara Ave. Las Vegas, NV   CARS CNI-2
L.P.    
 
                       
FAA Poway H, Inc.
  California
Corporation
C2006230       Poway Honda   13747 Poway Rd. Poway, CA   Bay Automotive
Properties, LLC    
 
                       
FAA Poway T, Inc.
  California
Corporation
C2006232           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   Chartown is indirectly owned by O. Bruton Smith
 
                       

 



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
FAA San Bruno, Inc.









  California
Corporation
C2004303       Melody Toyota
Melody Scion
(Main Facility)

(Service and Parts Facility)


(Parking Lot – New and Used)


(Main Facility)


(Used Car Facility)



(Parking – Used Cars)



(Used Cars)



(Parking Lot)
  750 El Camino Real
San Bruno, CA


222 E. San Bruno Ave.
San Bruno, CA

732 El Camino Real
San Bruno, CA

750 El Camino Real
San Bruno, CA

650 El Camino Real
San Bruno, CA


650 and 660 El Camino Real
San Bruno, CA

650 and 660 El Camino Real
San Bruno, CA

692 El Camino Real
San Bruno, CA   Bill & Sylvia Wilson



L & P Kaplan


Peter J. Mandell and Susan
Gootnick

Thomas Chapman Trust


Martha E. Bishop, Helen J.
Carey, The Mary Colter
McDonald Trust

Bill Malkason



Sonic Development, LLC



Tommie Carol Ann Mobley
and Larry Malasoma  




















Subsidiary of
Sonic
Automotive, Inc
 
                       

 



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
FAA Santa Monica V, Inc.
  California
Corporation
C2165877       Volvo of Santa Monica   1719 Santa Monica Blvd.
Santa Monica, CA

1801 Santa Monica Blvd.
Santa Monica, CA   CARS-DB4, LP


Sully Three SM, LLC
   
 
                       
FAA Serramonte, Inc.
  California
Corporation
C2004221       Serramonte Auto Plaza
Serramonte Mitsubishi

Serramonte Auto Plaza
(Mitsubishi Service and Parts)


Serramonte Nissan
Kia Serramonte


Serramonte PDI Center   1500 Collins Ave.
Colma, CA

445 Serramonte Blvd.
Colma, CA


630 & 650 Serramonte Blvd.
Colma, CA

900 Collins Ave.
Colma, CA   Price Trust


Price Trust



Cypress Abbey Company



Portola Properties    
 
                       
FAA Serramonte H, Inc.
  California
Corporation
C2069465       Honda of Serramonte   485 Serramonte Blvd. Colma, CA   Price
Trust    
 
                       
FAA Serramonte L, Inc.
  California
Corporation
C2004222       Lexus of Serramonte
Lexus of Marin




Lexus of Marin – Used Cars   700 Serramonte Blvd.
Colma, CA

535 Francisco Blvd. E.
San Rafael, CA

535 Francisco Blvd. E.
San Rafael, CA   Price Trust


CAR FAA II LLC


Hendrickson Development, Inc.    
 
                       

 



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
FAA Stevens Creek, Inc.
  California
Corporation
C2004216       Stevens Creek Nissan



Stevens Creek Nissan – Offsite
Vehicle Storage

Stevens Creek Nissan – Used
Car Lot

Stevens Creek Nissan – Detail
and Service Center   4855 & 4875 Stevens Creek
Blvd.
Santa Jose, CA

1507 South 10th St.
San Jose, CA

4795 Stevens Creek Blvd.
San Jose, CA

4885 Stevens Creek Blvd.
San Jose, CA   Rosewood Village
Associates


10th Street Land
Management

Donald S. & Mary S.
Abinante

Edmiston & Hock
Enterprises, Inc.    
 
                       
FAA Torrance CPJ, Inc.
  California
Corporation
C2165823       South Bay Chrysler Jeep
Dodge Main Facility




CJ Storage Lot


Vehicle Storage Lot   20900 Hawthorne Blvd.
Torrance, CA

20433 Hawthorne Blvd.
Torrance, CA

20465 Hawthorne Blvd.
Torrance, CA

NE Corner of Parcel #38,
Spencer St.
Torrance, CA   Miletich-Jones Land Co.


Del Thorne LLC


Marvin Lazar


Beach Front Property
Management, Inc.    
 
                       
FirstAmerica Automotive, Inc.
  Delaware
Corporation
2761294           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       

 



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Fort Mill Ford, Inc.
  South Carolina
Corporation       Fort Mill Ford   801 Gold Hill Rd. Fort Mill, SC   SRE South
Carolina-1, LLC    
 
                       
Fort Myers Collision Center, LLC
  Florida
Limited Liability Company
L00000004315           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown
d/b/a Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Franciscan Motors, Inc.
  California
Corporation
C1532758       Acura of Serramonte   465/475 Serramonte Blvd. Colma, CA   Price
Trust    
 
                       
Kramer Motors Incorporated
  California
Corporation
C0392185       Honda of Santa Monica


Honda of Santa Monica



Honda of Santa Monica (other)


Honda of Santa Monica
(storage)

Honda of Santa Monica (Fleet)   1720 Santa Monica Blvd.
Santa Monica, CA

1801 Santa Monica Blvd.
and 1347 – 18th St.
Santa Monica CA

1411 – 17th St.
Santa Monica, CA

1819 Santa Monica Blvd.
Santa Monica, CA

1714 Santa Monica Blvd.
Santa Monica, CA   CARS-DB4, LP


Sully Three SM, LLC



Sully Three SM, LLC


Sully Three SM, LLC


Adele Coury and Lucille
Almir    
 
                       

 



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
L Dealership Group, Inc.
  Texas
Corporation
151278900           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Marcus David Corporation
  North Carolina
Corporation
0272880       Town and Country Toyota
Certified Used Cars
Lot

CPO and Truck Sales


Town and Country Toyota-
Scion
Town and Country Toyota   9900 South Blvd.
Charlotte, NC


1300 Cressida Dr.
Charlotte, NC

9101 South Blvd.
Charlotte, NC   Jessco Ltd. Properties



National Retail Properties,
LP

MMR Holdings, LLC
   
 
                       
Massey Cadillac, Inc.
  Tennessee
Corporation
0230052       Massey Cadillac   24600 Grand River Ave. Detroit, MI   CAR SON
MAS, L.P.    
 
                       
Mountain States Motors Co., Inc.
  Colorado Corporation
19911043766           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Ontario L, LLC
  California
Limited Liability Company
200330110050       Crown Lexus   1125 Kettering Dr. Ontario, CA   M.F. Salta
Co., Inc.    
 
                       

 



--------------------------------------------------------------------------------



 



                            II.           VII.     Jurisdiction of   III.      
    VI.   Relationship of     Formation/   Address   IV.       Name and address
of   Persons listed in     Form of   of Chief   Trade Names, Trade Styles,      
Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive   Fictitious
Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number   Office  
Names   Collateral Locations   (if other than Grantor)   warehousemen)
Philpott Motors, Ltd.
  Texas
Limited Partnership
12223010       Philpott Motors Hyundai


(Hangar Lease)


Philpott Ford
Philpott Toyota

Philpott Ford-Toyota
(Fleet/Body Shop)   1900 U.S. Hwy. 69
Nederland, TX

4605 Third St. Airport
Beaumont, TX

1400 U.S. Hwy. 69
Nederland, TX

2727 Nall St.
Port Neches, TX   Rustin B. Penland


Jefferson County, Texas


Philpott Properties, Ltd.


Philpott Properties, Ltd.
   
 
                       
SAI AL HC1, Inc.
  Alabama
Corporation
D/C 206-272           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
SAI AL HC2, Inc.
  Alabama
Corporation
D/C 199-217       Tom Williams Collision Center   1874 Grants Mill Rd. Irondale,
AL   SRE Alabama – 2, LLC   Indirect Subsidiary of Sonic Automotive, Inc.
 
                       
SAI Ann Arbor Imports, LLC
  Michigan
Limited Liability
Company
E15303       Mercedes-Benz of Ann Arbor


BMW of Ann Arbor   570 Auto Mall Dr.
Ann Arbor, MI

501 Auto Mall Dr.
Ann Arbor, MI   SRE Michigan-1, LLC
c/o CARS

SRE Michigan-2 LLC
c/o CARS    
 
                       

 



--------------------------------------------------------------------------------



 



                            II.           VII.     Jurisdiction of   III.      
    VI.   Relationship of     Formation/   Address   IV.       Name and address
of   Persons listed in     Form of   of Chief   Trade Names, Trade Styles,      
Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive   Fictitious
Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number   Office  
Names   Collateral Locations   (if other than Grantor)   warehousemen)
SAI Atlanta B, LLC
  Georgia
Limited Liability Company
08083814       Global Imports BMW
Global Imports MINI   500 Interstate North Pkwy. SE Atlanta, GA   MMR Holdings,
LLC
c/o Capital Automotive REIT
McLean, VA 22102
Attn: Portfolio Manager    
 
                       
SAI Broken Arrow C, LLC
  Oklahoma Limited
Liability Company
3512215667       Momentum Chevrolet of Broken Arrow

Speedway Chevrolet   2301 N. Aspen Ave. Broken Arrow, OK   Miller Family Real
Estate, LLC    
 
                       
SAI Charlotte M, LLC
  North Carolina
Limited Liability Company
0433486           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
SAI Clearwater T, LLC
  Florida Limited
Liability Company
L08000116713       Clearwater Toyota
Clearwater Scion   21799 U.S. Hwy. 19 N. Clearwater, FL   CARS-DB4, LP    
 
                       
SAI Columbus Motors, LLC
  Ohio Limited Liability
Company
CP13127       Hatfield Subaru
Hatfield Hyundai   1400 Auto Mall Dr. Columbus, OH   MMR Holdings, LLC    
 
                       
SAI Columbus T, LLC
  Ohio Limited Liability
Company
CP13128       Toyota West
Scion West
Hatfield Automall   1500 Automall Dr. Columbus, OH   MMR Holdings, LLC    
 
                       

 



--------------------------------------------------------------------------------



 



                            II.           VII.     Jurisdiction of   III.      
    VI.   Relationship of     Formation/   Address   IV.       Name and address
of   Persons listed in     Form of   of Chief   Trade Names, Trade Styles,      
Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive   Fictitious
Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number   Office  
Names   Collateral Locations   (if other than Grantor)   warehousemen)
SAI Columbus VWK, LLC
  Ohio Limited Liability
Company
CP13130       Hatfield Kia
Hatfield Volkswagen   1495 Auto Mall Dr. Columbus, OH   MMR Holdings, LLC    
 
                       
SAI FL HC2, Inc.
  Florida
Corporation
P98000016038           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown
d/b/a Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith.
 
                       
SAI FL HC3, Inc.
  Florida
Corporation
P98000064012           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown
d/b/a Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith.
 
                       
SAI FL HC4, Inc.
  Florida
Corporation
P98000064009           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown
d/b/a Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith.
 
                       
SAI FL HC7, Inc.
  Florida
Corporation
F86660           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       

 



--------------------------------------------------------------------------------



 



                            II.           VII.     Jurisdiction of   III.      
    VI.   Relationship of     Formation/   Address   IV.       Name and address
of   Persons listed in     Form of   of Chief   Trade Names, Trade Styles,      
Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive   Fictitious
Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number   Office  
Names   Collateral Locations   (if other than Grantor)   warehousemen)
SAI Fort Myers B, LLC
  Florida Limited
Liability Company
L08000116712       BMW of Fort Myers



MINI of Fort Myers
  15421 S. Tamiami Tr.
Fort Myers, FL


13880 S. Tamiami Tr.
Fort Myers, FL   SRE Florida – 1, LLC



CARS (SON-064)   Indirect
subsidiary of
Sonic
Automotive, Inc.
 
                       
SAI Fort Myers H, LLC
  Florida Limited
Liability Company
L08000116710       Honda of Fort Myers   14020 S. Tamiami Tr. Fort Myers, FL  
CAR SONFREE, LLC (also tenant for VW of Fort Myers)    
 
                       
SAI Fort Myers M, LLC
  Florida
Limited Liability Company
L98000002089       Mercedes-Benz of Fort Myers   15461 S. Tamiami Tr. Fort
Myers, FL   SRE Florida – 1, LLC   Indirect subsidiary of Sonic Automotive, Inc.
 
                       
SAI Fort Myers VW, LLC
  Florida Limited
Liability Company
L08000116709       Volkswagen of Fort Myers   14060 S. Tamiami Tr. Fort Myers,
FL   CAR SONFREE, LLC    
 
                       
SAI GA HC1, LP
  Georgia
Limited Partnership
0224680           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       

 



--------------------------------------------------------------------------------



 



                            II.           VII.     Jurisdiction of   III.      
    VI.   Relationship of     Formation/   Address   IV.       Name and address
of   Persons listed in     Form of   of Chief   Trade Names, Trade Styles,      
Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive   Fictitious
Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number   Office  
Names   Collateral Locations   (if other than Grantor)   warehousemen)
SAI Georgia, LLC
  Georgia Limited
Liability Company
08094603           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
SAI Irondale Imports, LLC
  Alabama Limited
Liability Company
428-744       Tom Williams Imports (BMW)


Tom Williams Audi
Tom Williams Porsche

Land Rover Birmingham


MINI of Birmingham   1000 Tom Williams Way
Irondale, AL

3001 Tom Williams Way
Irondale, AL

3000 Tom Williams Way
Irondale, AL

2001 Tom Williams Way
Irondale, AL   SRE Alabama – 2, LLC


SRE Alabama – 2, LLC


SRE Alabama – 2, LLC


SRE Alabama – 2, LLC   Indirect
Subsidiary of
Sonic
Automotive, Inc.
 
                       
SAI Irondale L, LLC
  Alabama
Corporation
DLL 662-073       Tom Williams Lexus   1001 Tom Williams Way
Irondale, AL   SRE Alabama – 2, LLC    
 
                       
SAI Long Beach B, Inc.
  California Corporation
C2998588       Long Beach BMW
Long Beach MINI   2998 Cherry Ave. Signal Hill, CA 90755   Velma M. Robinett,
Trustee of the Alda C. Jones Trust c/o Signal Hill Redevelopment Agency 2175
Cherry Ave. Signal Hill, CA 90806    
 
                       

 



--------------------------------------------------------------------------------



 



                            II.           VII.     Jurisdiction of   III.      
    VI.   Relationship of     Formation/   Address   IV.       Name and address
of   Persons listed in     Form of   of Chief   Trade Names, Trade Styles,      
Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive   Fictitious
Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number   Office  
Names   Collateral Locations   (if other than Grantor)   warehousemen)
SAI MD HC1, Inc.
  Maryland
Corporation
D05310776           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith.
 
                       
SAI Monrovia B, Inc.
  California Corporation
C2979304       BMW of Monrovia





MINI of Monrovia   1425-1451 South Mountain
Ave.
Monrovia, CA



1875 South Mountain Ave.
Monrovia, CA   Assael Family Trust
c/o Dennis D. and Charyl A.
Assael, Trustees
222 Heliotrope Ave.
Corona del Mar, CA 92625

SRE California – 4, LLC  





SRE California – 4, LLC is an indirect subsidiary of Sonic Automotive, Inc.
 
                       
SAI Montgomery B, LLC
  Alabama Limited
Liability Company
428-746       BMW of Montgomery   190 Eastern Blvd. Montgomery, AL   CC&I LLC  
 
 
                       
SAI Montgomery BCH, LLC
  Alabama Limited
Liability Company
428-745       Classic Cadillac Buick
Classic Cadillac GMC Buick

Classic Cadillac
  833 Eastern Blvd.
Montgomery, AL

  James L. Rouse & Reese H.
Bricken


   
 
                       

 



--------------------------------------------------------------------------------



 



                            II.           VII.     Jurisdiction of   III.      
    VI.   Relationship of     Formation/   Address   IV.       Name and address
of   Persons listed in     Form of   of Chief   Trade Names, Trade Styles,      
Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive   Fictitious
Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number   Office  
Names   Collateral Locations   (if other than Grantor)   warehousemen)
SAI Montgomery CH, LLC
  Alabama Limited
Liability Company
428-747       Capitol Chevrolet



Capitol Hyundai   711 Eastern Blvd.
Montgomery, AL


2820 Eastern Blvd.
Montgomery, AL   SRE Alabama-1, LLC



CAR BSC L.L.C.    
 
                       
SAI Nashville CSH, LLC
  Tennessee
Limited Liability Company
0336183       Crest Cadillac
Crest Saab   2121 Rosa L. Parks Blvd. Nashville, TN   CAR SON MAS TN L.L.C.    
 
                       
SAI Nashville H, LLC
  Tennessee
Limited Liability Company
0336180       Crest Honda   2215 Rosa L. Parks Blvd. Nashville, TN   CAR SON MAS
TN L.L.C.    
 
                       
SAI Nashville M, LLC
  Tennessee
Limited Liability Company
0336182       Mercedes-Benz of Nashville smart center of Nashville   630 Bakers
Bridge Ave. Franklin, TN   BKB Properties LLC    
 
                       

 



--------------------------------------------------------------------------------



 



                            II.           VII.     Jurisdiction of   III.      
    VI.   Relationship of     Formation/   Address   IV.       Name and address
of   Persons listed in     Form of   of Chief   Trade Names, Trade Styles,      
Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive   Fictitious
Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number   Office  
Names   Collateral Locations   (if other than Grantor)   warehousemen)
SAI Nashville Motors, LLC
  Tennessee Limited
Liability Company
0566970       Audi Nashville Jaguar Nashville Porsche of Nashville   2350
Franklin Pike
Nashville, TN



725 Melpark Dr.
Nashville, TN   SRE Tennessee – 4, LLC
6415 Idlewild Rd.
Suite 109
Charlotte, NC

SRE Tennessee – 4, LLC
6415 Idlewild Rd.
Suite 109
Charlotte, NC    
 
                       
SAI OK HC1, Inc.
  Oklahoma
Corporation
1900632183           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith.
 
                       
SAI Oklahoma City C, LLC
  Oklahoma Limited
Liability Company
3512215668       City Chevrolet   6415 Idlewild Rd. Suite 109 Charlotte, NC  
Chartown d/b/a Independence Office Park   A portion of Chartown is indirectly
owned by O. Bruton Smith
 
                       
SAI Oklahoma City H, LLC
  Oklahoma Limited
Liability Company
3512215666       Momentum Honda Northwest
Steve Bailey Pre-Owned Super Center
Steve Bailey Honda   8700 NW Expressway
Oklahoma City, OK   Heitzinger Associates    
 
                       

 



--------------------------------------------------------------------------------



 



                            II.           VII.     Jurisdiction of   III.      
    VI.   Relationship of     Formation/   Address   IV.       Name and address
of   Persons listed in     Form of   of Chief   Trade Names, Trade Styles,      
Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive   Fictitious
Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number   Office  
Names   Collateral Locations   (if other than Grantor)   warehousemen)
SAI Oklahoma City T, LLC
  Oklahoma Limited
Liability Company
3512215664       Dub Richardson Toyota
Dub Richardson Scion

(Body Shop)

Momentum Toyota Northwest
Momentum Scion Northwest
  8401 NW Expressway
Oklahoma City, OK

9038 NW Expressway
Oklahoma City, OK   Heitzinger Associates and
Geary Plaza Associates

Heitzinger Associates    
 
                       
SAI Orlando CS, LLC
  Florida Limited
Liability Company
L08000116711       Massey Cadillac [North]
Massey Saab of Orlando


Massey Cadillac South


(side street access; possible
vehicle storage)   4241 N. John Young Pkwy.
Orlando, FL

8819 S. Orange Blossom Tr.
Orlando, FL

1851 Landstreet Rd.
Orlando, FL   CAR SON MAS, L.P.


CAR SON MAS, L.P.



Sonic Development, LLC
 






Sonic Development, LLC is a direct subsidiary of Sonic Automotive, Inc.
 
                       
SAI Riverside C, LLC
  Oklahoma Limited
Liability Company
3512215685       Riverside Chevrolet
(Main Facility)

(Reconditioning Facility)

Momentum Chevrolet of Tulsa   707 W. 51st St.
Tulsa, OK

2002 W. Skelly Dr.
Tulsa, OK   Hudiburg Trusts Partnership


Union Limited Liability
Company    
 
                       

 



--------------------------------------------------------------------------------



 



                            II.           VII.     Jurisdiction of   III.      
    VI.   Relationship of     Formation/   Address   IV.       Name and address
of   Persons listed in     Form of   of Chief   Trade Names, Trade Styles,      
Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive   Fictitious
Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number   Office  
Names   Collateral Locations   (if other than Grantor)   warehousemen)
SAI Rockville Imports, LLC
  Maryland
Limited Liability
Company
W12791083       Rockville Audi
Rockville Porsche-Audi
Porsche of Rockville



(Parking Lot)   1125 Rockville Pike
Rockville, MD 20852




1550 Rockville Pike
Rockville, MD 20852
  SRE-Virginia 1, LLC
c/o Sonic Automotive, Inc.
6415 Idlewild Rd.,
Suite 109
Charlotte, NC

Rockville Associates, Inc.   Indirect
Subsidiary of
Sonic
Automotive, Inc.
 
                       
SAI Rockville L, LLC
  Maryland
Limited Liability Company
W12796074       Lexus of Rockville   15501 & 15515 Frederick Rd. Rockville, MD


15814-A and B Paramount Dr.
Rockville, MD   Royco, Inc.
8121 Georgia Ave.
Suite 500
Silver Spring, MD 20910

Beltway Cable Services Inc.
15815 Paramount Dr.
Rockville, MD 20855    
 
                       
SAI Santa Clara K, Inc.
  California Corporation
C3335681       Kia of Stevens Creek   4333 Stevens Creek Blvd. Santa Clara, CA
95051   SRE California – 7 SCB, LLC   Indirect Subsidiary of Sonic Automotive,
Inc.
 
                       
SAI TN HC1, LLC
  Tennessee
Limited Liability Company
0336184           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith.
 
                       

 



--------------------------------------------------------------------------------



 



                            II.           VII.     Jurisdiction of   III.      
    VI.   Relationship of     Formation/   Address   IV.       Name and address
of   Persons listed in     Form of   of Chief   Trade Names, Trade Styles,      
Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive   Fictitious
Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number   Office  
Names   Collateral Locations   (if other than Grantor)   warehousemen)
SAI TN HC2, LLC
  Tennessee Limited
Liability Company
0336185           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
SAI TN HC3, LLC
  Tennessee
Limited Liability Company
0336181           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith.
 
                       
SAI Tulsa N, LLC
  Oklahoma Limited
Liability Company
3512215684       Riverside Nissan   6415 Idlewild Rd. Suite 109 Charlotte, NC  
Chartown d/b/a Independence Office Park   A portion of Chartown is indirectly
owned by O. Bruton Smith
 
                       
SAI Tulsa T, LLC
  Oklahoma Limited
Liability Company
3512215671       Momentum Toyota of Tulsa Momentum Scion of Tulsa Riverside
Toyota Riverside Scion   6868 East B.A. Frontage Rd. Tulsa, OK   CAR SON OK TOY
L.L.C.    
 
                       
Santa Clara Imported Cars, Inc.
  California
Corporation
C0587296       Honda of Stevens Creek

Stevens Creek Used Cars

Stevens Creek Honda – Offsite Vehicle Storage   4590 Stevens Creek Blvd.
San Jose, CA


1507 South 10th St.
San Jose, CA   SRE California – 8 SCH,
LLC


10th Street Land Management    
 
                       

 



--------------------------------------------------------------------------------



 



                            II.           VII.     Jurisdiction of   III.      
    VI.   Relationship of     Formation/   Address   IV.       Name and address
of   Persons listed in     Form of   of Chief   Trade Names, Trade Styles,      
Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive   Fictitious
Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number   Office  
Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic – 2185 Chapman Rd., Chattanooga, LLC
  Tennessee
Limited Liability Company
0366281       Economy Honda Superstore   2135 Chapman Rd. Chattanooga, TN  
Standefer Investment Company    
 
                       
Sonic Advantage PA, L.P.
  Texas
Limited Partnership
800235623       Porsche of West Houston


Audi West Houston

Momentum Luxury Cars   11890 Katy Fwy.
Houston, TX

11850 and 11890 Katy
Fwy., Houston, TX

  SRE Texas – 2, L.P.


SRE Texas – 2, L.P.

  SRE Texas – 2, L.P. is an indirect subsidiary of Sonic Automotive, Inc.
 
                       
Sonic Agency, Inc.
  Michigan
Corporation
35010C           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic Automotive – 1720 Mason Ave., DB, Inc.
  Florida
Corporation
P98000064005           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown
d/b/a Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic Automotive – 1720 Mason Ave., DB, LLC
  Florida
Limited Liability Company
L98000001576       Mercedes-Benz of Daytona Beach   1720 Mason Ave. Daytona
Beach, FL   MMR Holdings, LLC    
 
                       

 



--------------------------------------------------------------------------------



 



                            II.           VII.     Jurisdiction of   III.      
    VI.   Relationship of     Formation/   Address   IV.       Name and address
of   Persons listed in     Form of   of Chief   Trade Names, Trade Styles,      
Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive   Fictitious
Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number   Office  
Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic Automotive 2752 Laurens Rd., Greenville, Inc.
  South Carolina
Corporation       Century BMW
Century MINI

(Parking Lot)



Century BMW Mini   2750 Laurens Rd.
Greenville, SC

17 Duvall and 2758 Laurens Rd.
Greenville, SC

2930-2934 Laurens Rd.
Greenville, SC   MMR Holdings, LLC


Brockman Real Estate, LLC



SRE South Carolina – 2, LLC    
 
                       
Sonic Automotive – 3401 N. Main, TX, L.P.
  Texas
Limited Partnership
11376510       Ron Craft Chevrolet Cadillac
Baytown Auto Collision Center   4114 Hwy. 10 E. Baytown, TX   CAR SON BAY, L.P.
   
 
                       
Sonic Automotive-3700 West Broad Street, Columbus, Inc.
  Ohio
Corporation
CP13131           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic Automotive-4000 West Broad Street, Columbus, Inc.
  Ohio
Corporation
CP13126           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic Automotive – 4701 I-10 East, TX, L.P.
  Texas
Limited Partnership
11345010       Baytown Ford   4110 Hwy. 10 E. Baytown, TX   CAR SON BAY, L.P.  
 
 
                       

 



--------------------------------------------------------------------------------



 



                            II.           VII.     Jurisdiction of   III.      
    VI.   Relationship of     Formation/   Address   IV.       Name and address
of   Persons listed in     Form of   of Chief   Trade Names, Trade Styles,      
Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive   Fictitious
Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number   Office  
Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic Automotive 5260 Peachtree Industrial Blvd., LLC
  Georgia
Limited Liability Company
K734665       Dyer and Dyer Volvo (Chamblee location)   6415 Idlewild Rd.
Suite 109 Charlotte, NC   Chartown d/b/a Independence Office Park   A portion of
Chartown is indirectly owned by O. Bruton Smith
 
                       
Sonic Automotive – 6008 N. Dale Mabry, FL, Inc.
  Florida
Corporation
P98000084876           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown
d/b/a Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic Automotive- 9103 E. Independence, NC, LLC
  North Carolina
Limited Liability Company
0470751       Infiniti of Charlotte

Infiniti of Charlotte Parking Lot   9103 E. Independence Blvd.
Matthews, NC

9032 Scenic Dr.
Matthews, NC   MMR Holdings, LLC


CAR SON CHAR L.L.C.    
 
                       
Sonic Automotive F&I, LLC
  Nevada
Limited Liability Company
LLC8620-1999           7000 Las Vegas Blvd. N. Suite 200 Las Vegas, NV        
 
                       
Sonic Automotive of Chattanooga, LLC
  Tennessee
Limited Liability Company
0336188       BMW of Chattanooga   6806 E. Brainerd Rd. Chattanooga, TN   75
Pointe Centre Partners, LLC    
 
                       

 



--------------------------------------------------------------------------------



 



                            II.           VII.     Jurisdiction of   III.      
    VI.   Relationship of     Formation/   Address   IV.       Name and address
of   Persons listed in     Form of   of Chief   Trade Names, Trade Styles,      
Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive   Fictitious
Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number   Office  
Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic Automotive of Nashville, LLC
  Tennessee
Limited Liability Company
0336186       BMW of Nashville MINI of Nashville Sonic Automotive Body Shop  
4040 Armory Oaks Dr. Nashville, TN   H.G. Hill Realty Company, Inc.    
 
                       
Sonic Automotive of Nevada, Inc.
  Nevada
Corporation
C18014-1997           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic Automotive of Texas, L.P.
  Texas
Limited Partnership
11324210       Lone Star Ford   8477 North Fwy. Houston, TX   MMR Viking
Investment Associates, LP    
 
                       
Sonic Automotive Support, LLC
  Nevada
Limited Liability Company
LLC19412-2003           7000 Las Vegas Blvd. N. Suite 200 Las Vegas, NV        
 
                       
Sonic Automotive West, LLC
  Nevada
Limited Liability Company
LLC9139-1999           7000 Las Vegas Blvd. N. Suite 200 Las Vegas, NV        
 
                       

 



--------------------------------------------------------------------------------



 



                            II.           VII.     Jurisdiction of   III.      
    VI.   Relationship of     Formation/   Address   IV.       Name and address
of   Persons listed in     Form of   of Chief   Trade Names, Trade Styles,      
Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive   Fictitious
Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number   Office  
Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic-Buena Park H, Inc.
  California
Corporation
C2356456       Buena Park Honda
– Employee Parking

Buena Park Honda – Main


Buena Park Honda – Storage   7697 Beach Blvd.
Buena Park, CA

6411 Beach Blvd.
Buena Park, CA

6192 & 6222 Manchester Ave. and Western Ave.   Abbott Investments


Slata Lamacchia Land Company

Morgan Adams    
 
                       
Sonic – Cadillac D, L.P.
  Texas
Limited Partnership
800061917       Massey Cadillac   11675 LBJ Fwy. Dallas, TX   CAR SON MAS GAR,
L.P.    
 
                       
Sonic-Calabasas A, Inc.
  California
Corporation
C2413759       Acura 101 West   24650 Calabasas Rd. Calabasas, CA   CARS CNI-2
L.P.    
 
                       
Sonic Calabasas M, Inc.
  California Corporation
C2975101       Mercedes-Benz of Calabasas   24181 Calabasas Rd.
Calabasas, CA 91302








Parking lot north of and abutting above address containing 20,036 square feet,
more or less   Arthur D’Egidio and
Assunta D’Egidio, as
Trustees of the D’Egidio
Trust dated May 13, 1985
and Maria A. D’Egidio, as
Trustee of the D’Egidio
Trust dated April 29, 1985
17401 Gresham St.
Northridge, CA 91325

City of Calabasas, California
26135 Mureau Rd.
Calabasas, CA 91302
Attn: City Manager    
 
                       

 



--------------------------------------------------------------------------------



 



                            II.           VII.     Jurisdiction of   III.      
    VI.   Relationship of     Formation/   Address   IV.       Name and address
of   Persons listed in     Form of   of Chief   Trade Names, Trade Styles,      
Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive   Fictitious
Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number   Office  
Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic – Calabasas V, Inc.
  California
Corporation
C2501983           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic – Camp Ford, L.P.
  Texas
Limited Partnership
12312610           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic-Capitol Cadillac, Inc.
  Michigan
Corporation
26619C       Capitol Cadillac

Capitol Hummer
  5901 S. Pennsylvania Ave.
Lansing, MI   CAR SON MAS, L.P.    
 
                       
Sonic-Capitol Imports, Inc.
  South Carolina
Corporation       Capitol Imports
Capitol Hyundai   101 Newland Rd. Columbia, SC   CAR SON NEWSOME II L.L.C.    
 
                       
Sonic – Carrollton V, L.P.
  Texas
Limited Partnership
13894610           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic – Carson F, Inc.
  California
Corporation
C2375909           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       

 



--------------------------------------------------------------------------------



 



                            II.           VII.     Jurisdiction of   III.      
    VI.   Relationship of     Formation/   Address   IV.       Name and address
of   Persons listed in     Form of   of Chief   Trade Names, Trade Styles,      
Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive   Fictitious
Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number   Office  
Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic-Carson LM, Inc.
  California
Corporation
C2375100           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic-Clear Lake Volkswagen, L.P.
  Texas
Limited Partnership
800207889       Momentum Volkswagen of Clear Lake Clear Lake Volkswagen   15100
Gulf Fwy. Houston, TX   CARS-DB4, LP    
 
                       
Sonic – Coast Cadillac, Inc.
  California
Corporation
C2124569       Coast Cadillac   6415 Idlewild Rd. Suite 109 Charlotte, NC  
Chartown d/b/a Independence Office Park   A portion of Chartown is indirectly
owned by O. Bruton Smith
 
                       
Sonic – Denver T, Inc.
  Colorado
Corporation
20021350687       Mountain States Toyota and Scion

Mountain States Toyota   201 W. 70th Ave.
Denver, CO   SRE Colorado – 1, LLC   Indirect subsidiary of Sonic Automotive,
Inc.
 
                       
Sonic Development, LLC
  North Carolina Limited
Liability Company
0483658           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by Bruton
O. Smith
 
                       

 



--------------------------------------------------------------------------------



 



                            II.           VII.     Jurisdiction of   III.      
    VI.   Relationship of     Formation/   Address   IV.       Name and address
of   Persons listed in     Form of   of Chief   Trade Names, Trade Styles,      
Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive   Fictitious
Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number   Office  
Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic Divisional Operations, LLC
  Nevada
Limited Liability Company
LLC26157-2004           7000 Las Vegas Blvd. N. Suite 200 Las Vegas, NV   Nevada
Speedway, LLC    
 
                       
Sonic – Downey Cadillac, Inc.
  California
Corporation
C2375896           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic – Englewood M, Inc.
  Colorado Corporation
20021021611           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic – Fort Worth T, L.P.
  Texas
Limited Partnership
13920710       Toyota of Fort Worth Scion of Fort Worth   9001 Camp Bowie W.
Fort Worth, TX   SON MCKNY II, L.P.    
 
                       
Sonic – Frank Parra Autoplex, L.P.
  Texas
Limited Partnership
800079059       Frank Parra Chevrolet


Frank Parra Chrysler Jeep
Frank Parra Chrysler Jeep Dodge   1000 E. Airport Fwy.
Irving, TX

700 E. Airport Fwy.
Irving, TX
  CAR SON PARR L.P.


CAR SON PARR L.P.    
 
                       

 



--------------------------------------------------------------------------------



 



                            II.           VII.     Jurisdiction of   III.      
    VI.   Relationship of     Formation/   Address   IV.       Name and address
of   Persons listed in     Form of   of Chief   Trade Names, Trade Styles,      
Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive   Fictitious
Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number   Office  
Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic Fremont, Inc.
  California Corporation
C2935225       Jaguar Fremont
Land Rover Fremont
Volvo Fremont   5601 and 5701 Cushing Pkwy. Fremont, CA   NICPA of Fremont, Ltd.
c/o NICPA Interest, Inc., its general partner Attention: Ricardo M. Weitz,
President 9896 Bissonnet, 5th Floor Houston, Texas 77036    
 
                       
Sonic-Harbor City H, Inc.
  California
Corporation
C2356454       Carson Honda   1435 E. 223rd St. Carson, CA   ENRI 2, LLC    
 
                       
Sonic Houston JLR, LP
  Texas Limited
Partnership 800735509       Jaguar Houston North
Land Rover Houston North   18205 Interstate 45 N
Houston, TX   NICPA Holdings, Ltd.    
 
                       
Sonic Houston LR, L.P.
  Texas
Limited Partnership
800236309       Land Rover Houston Central

Jaguar Houston Central   7019 Old Katy Rd. Houston, TX

7025 Old Katy Rd. Houston, TX   Capital Automotive, LP

SRE Texas – 7, L.P.   SRE Texas – 7, L.P. is an indirect subsidiary of Sonic
Automotive, Inc.
 
                       
Sonic – Houston V, L.P.
  Texas
Limited Partnership
15286810       Volvo of Houston

(Body Shop)   11950 Old Katy Rd.
Houston, TX

1321 Sherwood Forest Dr.
Houston, TX   CAR SON NSV II, L.P.


CAR SON NSV II, L.P.    
 
                       
Sonic-Jersey Village Volkswagen, L.P.
  Texas
Limited Partnership
800207902       Momentum Volkswagen of Jersey Village   19550 Northwest Fwy.
Houston, TX   CAR 2 MOM, LP
Elcon Properties, Ltd.    
 
                       

 



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic – Las Vegas C East, LLC
  Nevada
Limited Liability Company
LLC7435-2000       Cadillac of Las Vegas   2711 E. Sahara Ave. Las Vegas, NV  
GIHM, LLC    
 
                       
Sonic – Las Vegas C West, LLC
  Nevada
Limited Liability Company
LLC7434-2000       Cadillac of Las Vegas Cadillac of Las Vegas – West   5185 W.
Sahara Ave. Las Vegas, NV   TAS Holding Limited Partnership    
 
                       
Sonic – Lloyd Nissan, Inc.
  Florida
Corporation
P99000014918           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown
d/b/a Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic – Lloyd Pontiac – Cadillac, Inc.
  Florida
Corporation
P99000014911           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown
d/b/a Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic – Lone Tree Cadillac, Inc.
  Colorado
Corporation
20021021609       Don Massey Cadillac


Don Massey Collision Center   8201 Parkway Dr.
Lone Tree, CO

6208 E. County Line Rd.
Littleton, CO   County Line, LLC
Argonaut Holdings, LLC

Sunrise Real Estate Services Colorado LLC    
 
                       

 



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic – LS Chevrolet, L.P.
  Texas
Limited Partnership
11958210       Lone Star Chevrolet


Lone Star Chevrolet Parking Lot   18800 North Fwy.
Houston, TX

18990 Northwest Fwy.
Houston, TX   CARS-DB4, L.P.


CAR SON STAR, L.P.
   
 
                       
Sonic – LS, LLC
  Delaware
Limited Liability Company
3440418           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic – Lute Riley, L.P.
  Texas
Limited Partnership
11869810       Lute Riley Honda


(Body Shop)
  1331 N. Central Expy.
Richardson, TX

13561 Goldmark Dr.
Richardson, TX   MMR Viking Investment
Associates, LP

CARS (SON-105)    
 
                       
Sonic – Manhattan Fairfax, Inc.
  Virginia
Corporation
0521177-6       BMW of Fairfax

(Parking Facility)   8427 Lee Hwy. Fairfax, VA

8435 Lee Hwy. Fairfax, VA   MMR Holdings, LLC

Cockrill Carr, LLC    
 
                       
Sonic – Massey Chevrolet, Inc.
  California
Corporation
C2375359           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       

 



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic Momentum B, L.P.
  Texas
Limited Partnership
800235477       Momentum BMW
Momentum MINI

Momentum BMW (West)


(Momentum Body Shop)


Momentum Collision Center   10002 Southwest Fwy.
Houston, TX

15865 Katy Fwy.
Houston, TX

9911 Centre Pkwy.
Houston, TX   CARS CNI-2, LP


RMC AutoSonic BMWN,
L.P.

CARS CNI-2, L.P.    
 
                       
Sonic Momentum JVP, L.P.
  Texas
Limited Partnership
800235475       Jaguar Southwest Houston
Land Rover Southwest
Houston
Momentum Volvo

Momentum Porsche   10150 Southwest Fwy.
Houston, TX



10155 Southwest Fwy.
Houston, TX   CARS CNI-2, LP




SRE Texas – 3, L.P.  




SRE Texas – 3, L.P. is an indirect subsidiary of Sonic Automotive, Inc.
 
                       

 



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic Momentum VWA, L.P.
  Texas
Limited Partnership
800207910       Momentum Volkswagen


Momentum Audi Certified Pre-Owned Sales

Momentum Audi


Momentum Audi Back Lot
(Storage)

Momentum Audi – Parking   2405 Richmond Ave.
Houston, TX

2309 Richmond Ave.
Houston, TX

2315 Richmond Ave.
Houston, TX

3717-3725 Revere St.
Houston, TX

2401 Portsmouth
Houston, TX   RMC Auto Sonic VWA, LP


RMC Auto Sonic VWA, LP


CAR 2 MOM, LP


La Mesa Properties Limited


La Mesa Properties Limited    
 
                       
Sonic – Newsome Chevrolet World, Inc.
  South Carolina
Corporation       Capitol Chevrolet   111 Newland Rd. Columbia, SC   CAR SON
NEWSOME II L.L.C.    
 
                       
Sonic – Newsome of Florence, Inc.
  South Carolina
Corporation       Capitol Chevrolet of Florence Capitol Imports of Florence
Newsome Automotive (Mercedes) Capitol Automotive of Florence Imports of Florence
(BMW) Newsome Chevrolet   2199 David McLeod Blvd. Florence, SC   MMR Holdings,
LLC    
 
                       

 



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic – North Charleston Dodge, Inc.
  South Carolina
Corporation           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic of Texas, Inc.
  Texas
Corporation
150782300           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic Peachtree Industrial Blvd., L.P.
  Georgia
Limited Partnership
K739239           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic-Plymouth Cadillac, Inc.
  Michigan
Corporation
26618C       Don Massey Cadillac   40475 Ann Arbor Rd. Plymouth, MI   CAR SON
MAS, L.P.    
 
                       
Sonic Resources, Inc.
  Nevada
Corporation
C24652-2001           7000 Las Vegas Blvd. N. Suite 200 Las Vegas, NV        
 
                       
Sonic – Richardson F, L.P.
  Texas
Limited Partnership
14037410       North Central Ford   1819 N. Central Expy. Richardson, TX  
Baillargeon Family LP    
 
                       

 



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic – Sanford Cadillac, Inc.
  Florida
Corporation
P02000010148       Massey Cadillac of Sanford   3700 S. Hwy. 17-92 Sanford, FL  
CAR SON MAS, L.P.    
 
                       
Sonic Santa Monica M, Inc.
  California
Corporation
C2727452       W.I. Simonson





(Service)


(Parking)   1626 Wilshire Blvd.
Santa Monica, CA

1330 Colorado Ave.
Santa Monica, CA

1215 – 17th St.
Santa Monica, CA

1415 Euclid & 1308 Santa Monica Blvd.
Santa Monica, CA   17th & Wilshire Partnership


Investment Co. of Santa
Monica

7R Apartments


Frances M. Rehwald,
Trustee, Frances M. Rehwald Family Trust

Judith A. Richards, Trustee, Judity a. Richards Separate Property Trust

William J.S. Rehwald, Trustee, William J.S. Rehwald Separate Property Trust

Frances M. Rehwald, Judith a. Richards, William J.S. Rehwald, Trustees, Mary F.
Rehwald Separate Property Trust    
 
                       

 



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic Santa Monica S, Inc.
  California Corporation
C2788444           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic-Saturn of Silicon Valley, Inc.
  California
Corporation
C2547838           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   Chartown d/b/a
Independence Office
Park
 
                       
Sonic-Serramonte I, Inc.
  California
Corporation
C2469221           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic – Shottenkirk, Inc.
  Florida
Corporation
P99000043291       Pensacola Honda   5600 Pensacola Blvd. Pensacola, FL   MMR
Holdings, LLC    
 
                       
Sonic – Stevens Creek B, Inc.
  California
Corporation
C0723787       Stevens Creek BMW






Stevens Creek BMW – Offsite Vehicle Storage   4343 Stevens Creek Blvd.
San Jose, CA


4333 Stevens Creek Blvd.
San Jose, CA

1507 S. 10th St.
San Jose, CA   SRE California – 7 SCB,
LLC


SRE California – 7 SCB,
LLC

10th Street Land Management    
 
                       

 



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic – Stone Mountain T, L.P.
  Georgia
Limited Partnership
0342795       Stone Mountain Toyota
Stone Mountain Scion   5065 U.S. Hwy. 78 Stone Mountain, GA   Stone Mountain
Real Estate Holdings, LLC    
 
                       
Sonic Tysons Corner H, Inc.
  Virginia
Corporation
0645231-2       Honda of Tysons Corner


(Body Shop)


(Storage Lot)






(Storage Lot)   1580 Spring Hill Rd.
Vienna, VA

1548 Spring Hill Rd.
Vienna, VA

Two acres adjacent to 1592
Spring Hill Rd.

One acre lot on Tyco Rd. at
corner of 1500 Spring Hill Rd.

8521 Leesburg Pike
Vienna, VA   CARS-DB1, LLC


CARS-DB1, LLC


CARS-DB1, LLC


Robert Rosenthal



Brandywine Realty Trust    
 
                       
Sonic Tysons Corner Infiniti, Inc.
  Virginia
Corporation
0645232-0       Infiniti of Tysons Corner


(Wash Bays)   8527 Leesburg Pike
Vienna, VA

8525 Leesburg Pike
Vienna, VA   Capital Automotive, L.P.


RRR, LLC d/b/a Rosenthal Nissan-Mazda    
 
                       
Sonic – University Park A, L.P.
  Texas
Limited Partnership
13748310           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       

 



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic-Volvo LV, LLC
  Nevada
Limited Liability Company
LLC6829-1999       Volvo of Las Vegas   7705 W. Sahara Ave. Las Vegas, NV  
Berberian Properties, LLC    
 
                       
Sonic Walnut Creek M, Inc.
  California
Corporation
C2508517       Mercedes-Benz of Walnut
Creek

(Jensen Lease)





(Parking Lot)
  1301 Parkside Dr.
Walnut Creek, CA

1360 Pine St.
Walnut Creek, CA




1300 Pine St.
Walnut Creek, CA   Stead Leasing, Inc.


Peter C. Jensen, Trustee of
the Peter Cole Jensen and
Sharon A. Jensen Living
Trust dated December 23,
1986

Testamentary Trust of Paul W. Muller    
 
                       
Sonic-West Covina T, Inc.
  California
Corporation
C2356455           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic – Williams Cadillac, Inc.
  Alabama
Corporation
D/C 199-219           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       

 



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Sonic Wilshire Cadillac, Inc.
  California Corporation
C2882071           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
SRE Alabama-2, LLC
  Alabama Limited
Liability Company
670-275       N/A   N/A   N/A   N/A
 
                       
SRE Alabama-5, LLC
  Alabama Limited
Liability Company
DLL 691-622       N/A   N/A   N/A   N/A
 
                       
SRE California – 1, LLC
  California Limited
Liability Company
200202910110       N/A   N/A   N/A   N/A
 
                       
SRE California-2, LLC
  California Limited
Liability Company
200202910111       N/A   N/A   N/A   N/A
 
                       

 



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
SRE California – 3, LLC
  California Limited
Liability Company
200202810141       N/A   N/A   N/A   N/A
 
                       
SRE California – 4, LLC
  California Limited
Liability Company
200202810144       N/A   N/A   N/A   N/A
 
                       
SRE California – 5, LLC
  California Limited
Liability Company
200203110006       N/A   N/A   N/A   N/A
 
                       
SRE California – 7 SCB, LLC
  California Limited
Liability Company
201033410181       N/A   N/A   N/A   N/A
 
                       
SRE California – 8 SCH, LLC
  California Limited
Liability Company
201033510021       N/A   N/A   N/A   N/A
 
                       

 



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
SRE Colorado – 1, LLC
  Colorado Limited
Liability Company
20021330518       N/A   N/A   N/A   N/A
 
                       
SRE Florida – 1, LLC
  Florida Limited
Liability Company
L00000006050       N/A   N/A   N/A   N/A
 
                       
SRE Florida – 2, LLC
  Florida Limited
Liability Company
L00000006045       N/A   N/A   N/A   N/A
 
                       
SRE Holding, LLC
  North Carolina Limited
Liability Company
0551475       N/A   N/A   N/A   N/A
 
                       
SRE Oklahoma-1, LLC
  Oklahoma Limited
Liability Company
3500697104       N/A   N/A   N/A   N/A
 
                       

 



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
SRE Oklahoma-2, LLC
  Oklahoma Limited
Liability Company
3500697105       N/A   N/A   N/A   N/A
 
                       
SRE Oklahoma-5, LLC
  Oklahoma Limited
Liability Company
3500697108       N/A   N/A   N/A   N/A
 
                       
SRE South Carolina-2, LLC
  South Carolina Limited
Liability Company
N/A       N/A   N/A   N/A   N/A
 
                       
SRE South Carolina-3, LLC
  South Carolina Limited
Liability Company
N/A       N/A   N/A   N/A   N/A
 
                       
SRE South Carolina – 4, LLC
  South Carolina Limited
Liability Company
N/A       N/A   N/A   N/A   N/A
 
                       

 



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
SRE Tennessee-4, LLC
  Tennessee Limited
Liability Company
0450279       N/A   N/A   N/A   N/A
 
                       
SRE Texas – 1, L.P.
  Texas Limited Partnership
00135233-10       N/A   N/A   N/A   N/A
 
                       
SRE Texas – 2, L.P.
  Texas Limited Partnership
00135234-10       N/A   N/A   N/A   N/A
 
                       
SRE Texas – 3, L.P.
  Texas Limited Partnership
00135235-10       N/A   N/A   N/A   N/A
 
                       
SRE Texas – 4, L.P.
  Texas Limited Partnership
800048705       N/A   N/A   N/A   N/A
 
                       
SRE Texas – 5, L.P.
  Texas Limited
Partnership 800048740       N/A   N/A   N/A   N/A
 
                       
SRE Texas – 6, L.P.
  Texas Limited Partnership
800048741       N/A   N/A   N/A   N/A
 
                       

 



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
SRE Texas – 7, L.P.
  Texas Limited Partnership
800048742       N/A   N/A   N/A   N/A
 
                       
SRE Texas – 8, L.P.
  Texas Limited Partnership
800048743       N/A   N/A   N/A   N/A
 
                       
SRE Virginia – 1, LLC
  Virginia Limited
Liability Company
5050246-0       N/A   N/A   N/A   N/A
 
                       
Stevens Creek Cadillac, Inc.
  California
Corporation
C1293380       St. Claire Cadillac


St. Claire Cadillac – Offsite Vehicle Storage   3737 Stevens Creek Blvd.
Santa Jose, CA

1507 South 10th St., San Jose, CA   SRE California – 5, LLC


10th Street Land Management    
 
                       
Town and Country Ford, Incorporated
  North Carolina
Corporation
0148959       Town and County Ford   5401 E. Independence Blvd. Charlotte, NC  
MMR Holdings, LLC    
 
                       

 



--------------------------------------------------------------------------------



 



                              II.                   VII.     Jurisdiction of  
III.           VI.   Relationship of     Formation/   Address   IV.       Name
and address of   Persons listed in     Form of   of Chief   Trade Names, Trade
Styles,       Owner of Collateral   VI to Grantor I.   Equity/I.D.   Executive  
Fictitious Names and “d/b/a”   V.   Location   (e.g., lessor, Name   Number  
Office   Names   Collateral Locations   (if other than Grantor)   warehousemen)
Windward, Inc.
  Hawaii
Corporation
41788D1       Honda of Hayward
(Service)

Ground Lease
(Sales)


(Vehicle Display)


(Vehicle Storage)


Ground Lease
(Sales)   24895 Mission Blvd.
Hayward, CA

24947-24975 Mission Blvd.
Hayward, CA


24919 Mission Blvd.
Hayward, CA

Fletcher Ln.
Hayward, CA

24933 Mission Blvd.
Hayward, CA   SRE California – 2, LLC


Barbara Harrison and Marie
Hinton, Trustee of the Marie
Hinton Revocable Trust

SRE California – 2, LLC


SRE California – 2, LLC


Paul Y. Fong
 






SRE California – 2, LLC is an indirect subsidiary of Sonic Automotive, Inc.
 
                       
Z Management, Inc.
  Colorado
Corporation
19911043768           6415 Idlewild Road Suite 109 Charlotte, NC   Chartown
d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       

 



--------------------------------------------------------------------------------



 



Schedule 9(e)
INVESTMENT PROPERTY

1.   North Point Imports, L.L.C. (50% noncontrolling joint venture interest with
unrelated party)   2.   Restricted Equity Interests (as defined in the Escrow
and Security Agreement)

 



--------------------------------------------------------------------------------



 



Schedule 9(i)
COMMERCIAL TORT CLAIMS
CALIFORNIA
Sonic Automotive, Inc. v. Carson CJ, LLC and Kenneth Phillips
Counterclaim to lawsuit filed in 2009 by company and individual owner that
purchased the Don Kott Chrysler Jeep and Don Kott Kia dealership assets from
Sonic in 2005. Carson CJ owes Sonic rent monies for leased dealership property
and Kenneth Phillips granted Sonic a personal guarantee of the rent payments of
Carson CJ. Sonic’s claim for rent owed now exceeds $1,000,000. The arbitration
date is still in flux but should begin in 4Q2011 or 1Q2012.
OHIO
Sonic Automotive, Inc. v Chrysler Ins. Co., Great American Assurance Co.,
Lumbermans Mutual Casualty Co., and Universal Underwriters Ins. Co.
On October 15, 2010 Sonic filed a Complaint for Declaratory and Injunctive
Relief and Damages in the US District Court for the Western District of Ohio
against several of its insurance providers. The suit seeks insurance coverage,
including reimbursement for attorneys fees paid in the Price/Owens and Galura
matters. The insurers have each filed a Motion to Dismiss and Sonic has opposed
those Motions. The matter is presently awaiting a decision from the federal
judge on the Motions to Dismiss. The amount sought by Sonic exceeds $1,000,000.
NORTH CAROLINA
Sonic Automotive, Inc. v. Mercedes-Benz USA, LLC (Case No. 08-CVS-4259, North
Carolina Superior Court)
This lawsuit was filed by Sonic Automotive, Inc., as plaintiff, against
Mercedes-Benz USA, LLC, as defendant, in North Carolina Superior Court in 2008
alleging that MBUSA improperly refused to approve Sonic’s proposed acquisition
of a Mercedes-Benz dealership located in Charlotte, North Carolina. Sonic is
seeking monetary damages and equitable relief in this action. Motions for
Summary Judgment are pending and a trial date has not been set.

 